



Exhibit 10.2
    


SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT


OF


Oaktree Capital Management (Cayman), L.P.






Dated as of September 30, 2019


    


THE PARTNERSHIP UNITS OF OAKTREE CAPITAL MANAGEMENT (CAYMAN), L.P. HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), THE SECURITIES LAWS OF ANY STATE, PROVINCE OR ANY OTHER APPLICABLE
SECURITIES LAWS AND ARE BEING SOLD IN RELIANCE UPON EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. SUCH UNITS MUST
BE ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE
WITH (I) THE SECURITIES ACT, ANY APPLICABLE SECURITIES LAWS OF ANY STATE OR
PROVINCE, AND ANY OTHER APPLICABLE SECURITIES LAWS; AND (II) THE TERMS AND
CONDITIONS OF THIS AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT. SUCH
UNITS MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH SUCH LAWS AND THIS
LIMITED PARTNERSHIP AGREEMENT. THEREFORE, PURCHASERS AND OTHER TRANSFEREES OF
SUCH UNITS WILL BE REQUIRED TO BEAR THE RISK OF THEIR INVESTMENT OR ACQUISITION
FOR AN INDEFINITE PERIOD OF TIME.






--------------------------------------------------------------------------------






Table of Contents
Page
ARTICLE I

DEFINITIONS
SECTION 1.01   Definitions
2

ARTICLE II

FORMATION, TERM, PURPOSE AND POWERS
SECTION 2.01   Formation
12

SECTION 2.02   Name
12

SECTION 2.03   Term
12

SECTION 2.04   Offices
12

SECTION 2.05   Agent for Service of Process
12

SECTION 2.06   Business Purpose
12

SECTION 2.07   Powers of the Partnership
13

SECTION 2.08   Partners; Admission of New Partners
13

SECTION 2.09   Withdrawal
13

ARTICLE III

MANAGEMENT
SECTION 3.01   General Partner
13

SECTION 3.02   Compensation
14

SECTION 3.03   Expenses
14

SECTION 3.04   Officers
14

SECTION 3.05   Authority of Partners
15

SECTION 3.06   Action by Written Consent or Ratification
16

SECTION 3.07   Brookfield-Owned Units
16

ARTICLE IV

DISTRIBUTIONS
SECTION 4.01   Distributions.
16

SECTION 4.02   Distributions Relating to Notes.
17

SECTION 4.03   Certain Special Distributions.
21

SECTION 4.04   Tax Indemnity
23

SECTION 4.05   Liquidation Distribution
23

SECTION 4.06   Limitations on Distribution
23





--------------------------------------------------------------------------------





ARTICLE V

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;
TAX ALLOCATIONS; TAX MATTERS
SECTION 5.01   Initial Capital Contributions
23

SECTION 5.02   No Additional Capital Contributions
23

SECTION 5.03   Capital Accounts
23

SECTION 5.04   Allocations of Profits and Losses
24

SECTION 5.05   Special Allocations
24

SECTION 5.06   Tax Allocations
25

SECTION 5.07   Tax Advances
26

SECTION 5.08   Tax Matters
26

SECTION 5.09   Other Allocation Provisions
27

SECTION 5.10   Adjustment to Membership Interests
27

ARTICLE VI

BOOKS AND RECORDS; REPORTS
SECTION 6.01   Books and Records.
27

ARTICLE VII

PARTNERSHIP UNITS
SECTION 7.01   Units
29

SECTION 7.02   Register
29

SECTION 7.03   Registered Partners
29

SECTION 7.04   Ownership of Units
30

ARTICLE VIII

VESTED UNITS; CANCELLATION OF UNITS; ADMISSION OF
ADDITIONAL PARTNERS; TRANSFER RESTRICTIONS
SECTION 8.01   Vested Units
30

SECTION 8.02   Cancellation of Units
30

SECTION 8.03   Limited Partnership Transfers
31

SECTION 8.04   [Reserved]
31

SECTION 8.05   Further Restrictions
31

SECTION 8.06   Assignees
32

SECTION 8.07   Admissions, Withdrawals and Removals
32

SECTION 8.08   [Reserved]
32

SECTION 8.09   Withdrawal and Removal of Limited Partners
32





--------------------------------------------------------------------------------





ARTICLE IX

DISSOLUTION, LIQUIDATION AND TERMINATION
SECTION 9.01   No Dissolution
32

SECTION 9.02   Events Causing Dissolution
33

SECTION 9.03   Distribution upon Dissolution.
33

SECTION 9.04   Time for Liquidation
34

SECTION 9.05   Termination
34

SECTION 9.06   Claims of the Partners
34

SECTION 9.07   Survival of Certain Provisions
34

ARTICLE X

EXCULPATION, INDEMNIFICATION, ADVANCES AND INSURANCE
SECTION 10.01   Exculpation, Indemnification, Advances and Insurance
34

ARTICLE XI

MISCELLANEOUS
SECTION 11.01   Addresses and Notices
39

SECTION 11.02   Further Action
40

SECTION 11.03   Binding Effect
40

SECTION 11.04   Integration
41

SECTION 11.05   Interpretation
41

SECTION 11.06   Creditors
41

SECTION 11.07   Waiver
41

SECTION 11.08   Counterparts
41

SECTION 11.09   Invalidity of Provisions
41

SECTION 11.10   Applicable Law
41

SECTION 11.11   Consent of Partners
41

SECTION 11.12   Facsimile Signatures
41

SECTION 11.13   Arbitration of Disputes
41

SECTION 11.14   Cumulative Remedies
43

SECTION 11.15   Expenses
43

SECTION 11.16   Further Assurances
43

SECTION 11.17   Amendments and Waivers
43

SECTION 11.18   No Third Party Beneficiaries
44

SECTION 11.19   Headings
44

SECTION 11.20   Construction
44

SECTION 11.21   Power of Attorney
45

SECTION 11.22   Partnership Status
45







--------------------------------------------------------------------------------














--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
OAKTREE CAPITAL MANAGEMENT (CAYMAN), L.P.


This SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT (this
“Agreement”) of Oaktree Capital Management (Cayman), L.P., a Cayman Islands
exempted limited partnership (the “Partnership”), is dated as of the 30th day of
September 2019, but not effective until the 1st day of October 2019 (the
“Effective Date”), by and among Oaktree Holdings, Ltd. (Cayman Islands), a
Cayman Islands limited company (“Holdings”), as the sole general partner of the
Partnership (the “General Partner”), and the limited partners of the Partnership
(in their capacity as such, the “Limited Partners”).
WHEREAS, the Partnership was formed as a limited partnership pursuant to the
Exempted Limited Partnership Law of the Cayman Islands, as it may be amended
from time to time (the “Act”), by the registration of the Partnership as an
exempted limited partnership in the Cayman Islands and the execution of the
Limited Partnership Agreement of the Partnership dated as of April 13, 2007 (the
“Original Agreement”);
WHEREAS, the Original Agreement was amended and restated in its entirety by an
Amended and Restated Limited Partnership Agreement (the “First Amended
Agreement”) dated as of May 25, 2007;
WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
March 13, 2019 (the “Merger Agreement”), by and among Oaktree Capital Group, LLC
(“OCG”), Oslo Holdings LLC, a Delaware limited liability company (“SellerCo”),
Oslo Holdings Merger Sub LLC, a Delaware limited liability company (“Seller
MergerCo”), Brookfield Asset Management Inc., a corporation incorporated under
the laws of the Province of Ontario (“Brookfield”), and Berlin Merger Sub, LLC,
a Delaware limited liability company and wholly-owned subsidiary of Brookfield
(“Merger Sub”), Merger Sub merged with and into OCG (the “Merger”) following
which OCG became a subsidiary of the Brookfield Member (as defined below) and,
immediately following the Merger, Brookfield, SellerCo and Seller MergerCo
effected a merger of SellerCo into Seller MergerCo (the “Second Merger” and,
together with the Merger, the “Mergers”), following which, SellerCo no longer
exists;
WHEREAS, in connection with the Mergers, on the Effective Date, and pursuant to
the Restructuring Agreement, the sole general partner of the Partnership is
Holdings, and (ii) the sole Limited Partners are Holdings and Oaktree Capital
Group Holdings, L.P., a Delaware limited partnership (“OCGH”);
WHEREAS, the undersigned, constituting the General Partner and all of the
Limited Partners, desire to enter into this Second Amended and Restated Limited
Partnership Agreement of the Partnership to amend, restate and replace the First
Amended Agreement in its entirety;


42903935.5     1

--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree to amend
and restate the First Amended Agreement in its entirety to read as follows:
ARTICLE I

DEFINITIONS
SECTION 1.01      Definitions. Capitalized terms used herein without definition
have the following meanings (such meanings being equally applicable to both the
singular and plural form of the terms defined):
“Act” has the meaning set forth in the recitals to this Agreement.
“Adjusted Capital Account Balance” means, with respect to each Partner, the
balance in such Partner’s Capital Account adjusted (a) by taking into account
the adjustments, allocations and distributions described in U.S. Treasury
Regulations Sections 1.704-1(b)(2)(ii)(c)(4), (5) and (6); and (b) by adding to
such balance such Partner’s share of Partnership Minimum Gain and Partner
Nonrecourse Debt Minimum Gain, determined pursuant to Regulations Sections
1.704-2(g) and 1.704-2(i)(5), any amounts such Partner is obligated to restore
pursuant to any provision of this Agreement or by applicable law. The foregoing
definition of Adjusted Capital Account Balance is intended to comply with the
provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, is Controlled by or is
under common Control with the Person in question; provided that no Investment
Fund or Portfolio Company shall be an “Affiliate” of any of (a) the Partnership
or any Subsidiary thereof, (b) any Partner or any Affiliate of such Partner, or
(c) Brookfield or any of Brookfield’s Subsidiaries. Notwithstanding anything to
the contrary herein, (i) none of OCGH, the Partnership, the Partnership’s
Subsidiaries nor any Oaktree Operating Group Member shall be deemed to be an
Affiliate of the Brookfield Member, Brookfield or any of Brookfield’s
Subsidiaries, other than, following the expiration of the Initial Period, each
of the Partnership, the Partnership’s Subsidiaries and the Oaktree Operating
Group Members shall be deemed to be Affiliates of the Brookfield Member,
Brookfield and Brookfield’s Subsidiaries, and (ii) the Parent Fiduciary Entities
(as defined in the OCG Operating Agreement) shall not be deemed to be Affiliates
of the Brookfield Member, OCGH, the Partnership, any Partnership Subsidiary or
any Oaktree Operating Group Member.
“Agreement” has the meaning set forth in the preamble of this Agreement.
“AOH” means Atlas OCM Holdings LLC, a Delaware limited liability company.
“Applicable Percentage” has the meaning set forth in Section 4.04.
“Assignee” has the meaning set forth in Section 8.06.


42903935.5     2

--------------------------------------------------------------------------------





“Assumed Tax Rate” means the highest effective marginal combined U.S. federal,
state and local income tax rate for a Fiscal Year prescribed for an individual
or corporate resident in Los Angeles, California or New York, New York (taking
into account (a) the nondeductibility of expenses subject to the limitation
described in Section 67(a) of the Code and (b) the character (e.g., long-term or
short-term capital gain or ordinary or exempt income) of the applicable income).
For the avoidance of doubt, the Assumed Tax Rate will be the same for all
Partners.
“Atlas Note” has the meaning set forth in the Exchange Agreement.
“Atlas Notes Issuer” means Atlas Holdings LLC, a Delaware limited liability
company.
“Available Cash” means, with respect to any fiscal period, the portion of
Adjusted Distributable Earnings (as defined in the Cash Distribution Policy)
that is determined to be attributable to the Partnership, which determination
shall, in the event any ExchangeCo Notes are then outstanding, be made in good
faith by OCG.
“Base Amount” has the meaning set forth in Section 4.02(a)(i).
“Beneficially Own” has the meaning set forth in the OCG Operating Agreement.
“Board of Directors” means the board of directors of OCG, including any
committee thereof appointed pursuant to Section 6.13 of the OCG Operating
Agreement.
“Brookfield” has the meaning set forth in the recitals to this Agreement.
“Brookfield LP” means any Limited Partner who holds Brookfield-Owned Units. As
of the Effective Date, the sole Brookfield LP is Holdings.
“Brookfield Member” means Brookfield US Holdings, Inc., a Delaware corporation,
and any successors thereto.
“Brookfield Tax/TPE Amounts” has the meaning set forth in Section 4.02(b).
“Brookfield-Owned Other OpCo Units” means the partnership (or equivalent) units
of the Other OpCos, that are directly or indirectly owned by Brookfield.
“Brookfield-Owned Units” has the meaning set forth in Section 7.04(b).
“Capital Account” means the separate capital account maintained for each Partner
in accordance with Section 5.03.
“Capital Contribution” means, with respect to any Partner, the aggregate amount
of money contributed to the Partnership and the Carrying Value of any property
(other than money), net of any liabilities assumed by the Partnership upon
contribution or to which such property is subject, contributed to the
Partnership pursuant to Article V.


42903935.5     3

--------------------------------------------------------------------------------





“Carrying Value” means, with respect to any Partnership asset, the asset’s
adjusted basis for U.S. federal income tax purposes, except that the initial
carrying value of assets contributed to the Partnership shall be their
respective gross fair market values on the date of contribution as determined by
the General Partner, and the Carrying Values of all Partnership assets shall be
adjusted to equal their respective fair market values, in accordance with the
rules set forth in United States Treasury Regulation Section
1.704-1(b)(2)(iv)(f), except as otherwise provided herein, as of: (a) the date
of the acquisition of any additional partnership interest by any new or existing
Partner in exchange for more than a de minimis Capital Contribution; (b) the
date of the distribution of more than a de minimis amount of Partnership assets
to a Partner; (c) the date a partnership interest is relinquished to the
Partnership; or (d) any other date specified in the United States Treasury
Regulations; provided however that adjustments pursuant to clauses (a), (b), (c)
and (d) above shall be made only if such adjustments are deemed necessary or
appropriate by the General Partner to reflect the relative economic interests of
the Partners. In the case of any asset that has a Carrying Value that differs
from its adjusted tax basis, Carrying Value shall be adjusted by the amount of
depreciation calculated for purposes of the definition of “Profits” and “Losses”
rather than the amount of depreciation determined for U.S. federal income tax
purposes, and depreciation shall be calculated by reference to Carrying Value
rather than tax basis once Carrying Value differs from tax basis.
“Cash Distribution Policy” has the meaning set forth in the OCG Operating
Agreement.
“Certificate” means the Certificate of Limited Partnership.
“Class” means the classes of Units into which the interests in the Partnership
may be classified or divided from time to time pursuant to the provisions of
this Agreement.
“Class A Unit” means a Unit (as defined in the OCG Operating Agreement) of OCG
that is a common unit designated as a “Class A Unit” pursuant to the terms of
the OCG Operating Agreement.
“Closing Cash Amount” has the meaning set forth in Section 4.03(c).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Consent Rights” has the meaning set forth in the OCG Operating Agreement.
“Contingencies” has the meaning set forth in Section 9.03(a).
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Creditable Foreign Tax” means a foreign tax paid or accrued for United States
federal income tax purposes by the Partnership, in either case to the extent
that such tax is


42903935.5     4

--------------------------------------------------------------------------------





eligible for credit under Section 901(a) of the Code. A foreign tax is a
creditable foreign tax for these purposes without regard to whether a partner
receiving an allocation of such foreign tax elects to claim a credit for such
amount. This definition is intended to be consistent with the definition of
“creditable foreign tax” in Temporary Treasury Regulations Section
1.704-1T(b)(4)(xi)(b), and shall be interpreted consistently therewith.
“DGCL” means the General Corporation Law of the State of Delaware, 8 Del. C.
Section 101, et seq., as amended, supplemented or restated from time to time,
and any successor to such statute.
“Disabling Event” means the General Partner ceasing to be the general partner of
the Partnership pursuant to the Act.
“Dissolution Event” has the meaning set forth in Section 9.02.
“Effective Date” has the meaning set forth in the preamble of this Agreement.
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, supplemented or restated from time to time, and any successor to such
statute, and the rules and regulations promulgated thereunder.
“EVU B2B Units” has the meaning set forth in Section 7.01.
“Exchange Agreement” means that certain Third Amended and Restated Exchange
Agreement, dated as of September 30, 2019, by and among Atlas Holdings LLC,
Atlas OCM Holdings, LLC, OCG, OCM Holdings I, LLC, Oaktree New Holdings, LLC,
Oaktree AIF Holdings II, LLC, Oaktree Holdings, Ltd., OCGH, ExchangeCo and the
other parties thereto from time to time, as the same may be amended,
supplemented or restated from time to time.
“ExchangeCo” means OCGH ExchangeCo, L.P., a Delaware limited partnership.
“ExchangeCo Note” has the meaning set forth in the Exchange Agreement.
“ExchangeCo Note Issuer” has the meaning set forth in Section 4.02.
“ExchangeCo Note Purchase Agreement” has the meaning set forth in the Exchange
Agreement.
“Exchange Transaction” means any disposition of Units by OCGH or any other
holder thereof to any person pursuant to the terms of the Exchange Agreement.
“First Amended Agreement” has the meaning set forth in the recitals to this
Agreement.
“Fiscal Year” means any twelve-month period commencing on January 1 and ending
on December 31.


42903935.5     5

--------------------------------------------------------------------------------





“GAAP” means accounting principles generally accepted in the United States of
America as in effect from time to time.
“General Partner” has the meaning set forth in the preamble to this Agreement
and includes any successor general partner admitted to the Partnership in
accordance with the terms of this Agreement. As of the Effective Date, the
General Partner is Holdings.
“Governmental Entity” means any legislature, court, administrative agency,
regulatory body, commission or other governmental authority, board, bureau or
instrumentality, domestic or foreign and any subdivision thereof.
“Group Expenses” has the meaning set forth in the Cash Distribution Policy.
“Holdings” has the meaning set forth in the preamble of this Agreement.
“Incapacity” means, with respect to any Person, the bankruptcy, dissolution,
termination, entry of an order of incompetence, or the insanity, permanent
disability or death of such Person.
“Indemnified Person” means (a) any Person who is or was a Partner, Officer, Tax
Matters Partner, or Partnership Representative (together with any “designated
individual” within the meaning of Treasury Regulations Section 301.6223-1(b)(3)
(or any similar or comparable provisions of state or local Law)) of the
Partnership, (b) any Person who is or was an officer, director, member, manager,
partner, Tax Matters Partner (or similar position), Partnership Representative
(together with any “designated individual” within the meaning of Treasury
Regulations Section 301.6223-1(b)(3) (or any similar or comparable provisions of
state or local Law)), agent, fiduciary or trustee of any Subsidiary of the
Partnership or any Affiliate thereof, (c) any Person who is or was serving at
the request of the Partnership or an Affiliate as an officer, director, member,
manager, partner, Tax Matters Partner, Partnership Representative, agent,
fiduciary or trustee of another Person (including any Subsidiary); provided that
a Person shall not be an Indemnified Person by reason of providing, on a
fee-for-services basis, trustee, fiduciary or custodial services, and (d) any
Person the Partners mutually designate as an “Indemnified Person” for purposes
of this Agreement.
“Indemnitor Member” has the meaning set forth in Section 10.01(u).
“Initial Period” has the meaning set forth in the OCG Operating Agreement.
“Intermediate Subsidiary” means each Subsidiary of Atlas Holdings LLC, AOH or
OCG that is within the chain of ownership between any of Atlas Holdings LLC, AOH
or OCG, as applicable, and any Oaktree Operating Group Member. For the avoidance
of doubt, Intermediate Subsidiaries exclude the Oaktree Operating Group Members,
the Subsidiaries of any Oaktree Operating Group Member, Atlas FinCo Inc. and
Atlas SubCo LLC.
“Investment Fund” has the meaning set forth in the OCG Operating Agreement.


42903935.5     6

--------------------------------------------------------------------------------





“JAMS” has the meaning set forth in Section 11.13.
“Law” means any federal, state, local, non-U.S. or other law (including common
law), statute, code, ordinance, rule or regulation or other requirement enacted,
promulgated, issued, entered or put into effect by a Governmental Entity.
“Limited Partner” has the meaning set forth in the preamble to this Agreement
and includes any other Person admitted to the Partnership as a Limited Partner
in accordance with the terms of this Agreement. As of the Effective Date, the
sole Limited Partners are (a) OCGH and (b) Holdings.
“Liquidation Agent” has the meaning set forth in Section 9.03(a).
“Merger” has the meaning set forth in the recitals to this Agreement.
“Merger Agreement” has the meaning set forth in the recitals to this Agreement.
“Merger Closing Date” has the meaning assigned to the term “Closing Date” in the
Merger Agreement.
“Merger Sub” has the meaning set forth in the recitals to this Agreement.
“Mergers” has the meaning set forth in the recitals to this Agreement.
“Miscellaneous Amounts” has the meaning set forth in Section 4.02(a)(i).
“Net Taxable Income” has the meaning set forth in Section 4.01(b).
“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(b). The amount of Nonrecourse Deductions of the Partnership for
a Fiscal Year equals the net increase, if any, in the amount of Partnership
Minimum Gain of the Partnership during that fiscal year, determined according to
the provisions of Treasury Regulations Section 1.704-2(c).
“Note” has the meaning set forth in Section 4.02(b).
“Notes Issuer” means, as applicable, the Atlas Notes Issuer or an ExchangeCo
Notes Issuer.
“Oaktree Business” has the meaning set forth in the OCG Operating Agreement.
“Oaktree Director” has the meaning set forth in the OCG Operating Agreement.
“Oaktree Operating Group” means, collectively, the entities (a) in or over which
(i) each of OCGH and either OCG or Atlas Holdings LLC (or any successor thereof)
have an economic interest and (ii) AOH or OCG has Control and (b) through which
the Oaktree Business is conducted or the Oaktree Strategy is pursued.  For the
avoidance of doubt, each


42903935.5     7

--------------------------------------------------------------------------------





of the following entities are part of the Oaktree Operating Group as of the
Merger Closing Date: Oaktree Capital I, L.P., Oaktree Capital II, L.P., Oaktree
Capital Management, L.P., Oaktree Investment Holdings, L.P., Oaktree AIF
Investments, L.P., each a Delaware limited partnership, the Partnership, and any
other Subsidiary of OCG, Atlas Holdings LLC or AOH (whether now existing or
hereafter formed) that is designated part of the Oaktree Operating Group by the
Board of Directors (with, prior to the expiration of the Initial Period, the
prior written consent of the Brookfield Member and, after the Initial Period,
the prior written consent of OCGH, in each case, not to be unreasonably
withheld, delayed or conditioned).  For the further avoidance of doubt, unless
the Board of Directors (with, prior to the expiration of the Initial Period, the
prior written consent of the Brookfield Member and, after the Initial Period,
the prior written consent of OCGH, in each case, not to be unreasonably
withheld, delayed or conditioned) determines otherwise, none of Oaktree New
Holdings, LLC, a Delaware limited liability company, AOH, OCG, OCM Holdings I,
LLC, a Delaware limited liability company, Oaktree AIF Holdings II, LLC, a
Delaware limited liability company, or Oaktree Holdings, Ltd., a Cayman Islands
exempted limited liability company, shall be included in the Oaktree Operating
Group.
“Oaktree Operating Group Member” means any partnership or other entity that is a
part of the Oaktree Operating Group.
“Oaktree Operating Group Unit” means the aggregate of one common unit in each of
the Oaktree Operating Group Members, representing a common equity interest in
each such entity.
“Oaktree Strategy” has the meaning set forth in the OCG Operating Agreement.
“OCG” has the meaning set forth in the recitals to this Agreement.
“OCG Indemnified Person” has the meaning of “Indemnified Person” in the OCG
Operating Agreement.
“OCG Operating Agreement” means that certain Fifth Amended and Restated
Operating Agreement of OCG, dated as of September 30, 2019, as the same may be
amended, supplemented or restated from time to time.
“OCGH” has the meaning set forth in the recitals to this Agreement.
“OCGH Indemnitee” means the OCGH general partner and any of (a) the current and
former direct and indirect members of the general partner of OCGH, (b) the
current and former principals, officers, directors, employees and executive
committee members of the general partner of OCGH, (c) the current and former
officers of OCGH, and (d) the current and former limited partners of OCGH, in
each case, solely in their respective capacities as such.
“OCGH Units” means the limited partnership units of OCGH.


42903935.5     8

--------------------------------------------------------------------------------





“OCGH-Owned Units” has the meaning set forth in Section 7.04(a).
“Officers” has the meaning set forth in Section 3.04(a).
“Original Agreement” has the meaning set forth in the recitals to this
Agreement.
“Other OpCo Special Distribution Rights” means, with respect to any Special
Distribution Right, the equivalent special distribution rights carved out from
the partnership units of the Other OpCos, pursuant to provisions in the limited
partnership agreements of the Other OpCos that are similar to Section 4.02(a),
as part of the Notes transactions that created such Special Distribution Right.
“Other OpCos” means all of the entities that are part of the Oaktree Operating
Group (other than the Partnership).
“Partner” means, at any time, each person listed as a Partner (including the
General Partner) on the books and records of the Partnership, in each case for
so long as he, she or it remains a partner of the Partnership as provided
hereunder.
“Partner Nonrecourse Debt Minimum Gain” means an amount with respect to each
partner nonrecourse debt (as defined in Treasury Regulations Section
1.704-2(b)(4)) equal to the Partnership Minimum Gain that would result if such
partner nonrecourse debt were treated as a nonrecourse liability (as defined in
Treasury Regulations Section 1.752-1(a)(2)) determined in accordance with
Treasury Regulations Section 1.704-2(i)(3).
“Partner Nonrecourse Deductions” has the meaning ascribed to the term “partner
nonrecourse deductions” set forth in Treasury Regulations Section 1.704-2(i)(2).
“Partnership” has the meaning set forth in the preamble of this Agreement.
“Partnership Minimum Gain” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(2) and 1.704-2(d).
“Partnership Representative” has the meaning set forth in Section 5.08(a).
“Partnership Tax Audit” has the meaning set forth in Section 5.08(b).
“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
Governmental Entity or other entity.
“Periodic Yield” has the meaning set forth in Section 4.02(a)(i).
“Permitted OCGH Issuances” has the meaning set forth in Section 7.04(a).
“Portfolio Company” has the meaning set forth in the OCG Operating Agreement.


42903935.5     9

--------------------------------------------------------------------------------





“Preferred Units” has the meaning set forth in the OCG Operating Agreement.
“Profits” and “Losses” means, for each Fiscal Year or other period, the taxable
income or loss of the Partnership, or particular items thereof, determined in
accordance with the accounting method used by the Partnership for U.S. federal
income tax purposes with the following adjustments: (a) all items of income,
gain, loss or deduction allocated pursuant to Section 5.05 shall not be taken
into account in computing such taxable income or loss; (b) any income of the
Partnership that is exempt from U.S. federal income taxation and not otherwise
taken into account in computing Profits and Losses shall be added to such
taxable income or loss; (c) if the Carrying Value of any asset differs from its
adjusted tax basis for U.S. federal income tax purposes, any gain or loss
resulting from a disposition of such asset shall be calculated with reference to
such Carrying Value; (d) upon an adjustment to the Carrying Value (other than an
adjustment in respect of depreciation) of any asset, pursuant to the definition
of Carrying Value, the amount of the adjustment shall be included as gain or
loss in computing such taxable income or loss; (e) if the Carrying Value of any
asset differs from its adjusted tax basis for U.S. federal income tax purposes,
the amount of depreciation, amortization or cost recovery deductions with
respect to such asset for purposes of determining Profits and Losses, if any,
shall be an amount which bears the same ratio to such Carrying Value as the U.S.
federal income tax depreciation, amortization or other cost recovery deductions
bears to such adjusted tax basis (provided that if the U.S. federal income tax
depreciation, amortization or other cost recovery deduction is zero, the General
Partner may use any reasonable method for purposes of determining depreciation,
amortization or other cost recovery deductions in calculating Profits and
Losses); and (f) except for items in (a) above, any expenditures of the
Partnership not deductible in computing taxable income or loss, not properly
capitalizable and not otherwise taken into account in computing Profits and
Losses pursuant to this definition shall be treated as deductible items.
“Reference Number of Units” has the meaning set forth in the OCG Operating
Agreement.
“Restructuring Agreement” means that certain Restructuring Agreement, dated as
of September 30, 2019, by and among Brookfield, OCG, Merger Sub, SellerCo,
Seller MergerCo, Brookfield Holdings Canada Inc., a corporation incorporated
under the laws of the Province of Ontario, Brookfield Holding Company Inc., a
corporation incorporated under the laws of the province of Ontario, Brookfield
US Holdings, Inc., a corporation incorporated under the laws of the province of
Ontario, Brookfield US Inc., a Delaware corporation, Atlas Holdings LLC, AOH,
OCGH and the other parties thereto from time to time, as the same may be
amended, supplemented or restated from time to time.
“Second Merger” has the meaning set forth in the recitals to this Agreement.
“SellerCo” has the meaning set forth in the recitals to this Agreement.
“Seller MergerCo” has the meaning set forth in the recitals to this Agreement.
“SellerCo Units” has the meaning set forth in the Merger Agreement.


42903935.5     10

--------------------------------------------------------------------------------





“Similar Law” means any state, local, non-U.S. or other laws or regulations that
would cause the underlying assets of the Partnership to be treated as assets of
an investing entity by virtue of its investment (or any beneficial interest) in
the Partnership and thereby subject the Partnership, the General Partner or OCGH
(or other Persons responsible for the investment and operation of the
Partnership’s assets) to laws or regulations that are similar to the fiduciary
responsibility or prohibited transaction provisions contained in Title 1 of
ERISA or Section 4975 of the Code.
“Special Distribution Right” has the meaning set forth in Section 4.02(a)(i).
“Subsidiary” has the meaning set forth in the OCG Operating Agreement.
“Tax Advances” has the meaning set forth in Section 5.07.
“Tax Amount” has the meaning set forth in Section 4.01(b).
“Tax Distributions” has the meaning set forth in Section 4.01(b).
“Tax Indemnity” has the meaning set forth in Section 4.04.
“Tax Matters Partner” has the meaning set forth in Section 5.08(a).
“Total Percentage Interest” means, with respect to any Partner, the quotient
obtained by dividing the number of Units then owned by such Partner by the
number of Units then owned by all Partners.
“Transfer” means, in respect of any Unit, property or other asset, any sale,
assignment, transfer, distribution or other disposition thereof, whether
voluntarily or by operation of Law, including the exchange of any Unit for any
other security and any transfer that is part of an Exchange Transaction.
“Transferee” means any Person that is a transferee of a Partner’s interest in
the Partnership, or part thereof.
“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).
“Unit” means a unit issued by the Partnership and authorized in accordance with
this Agreement, which shall constitute interests in the Partnership as provided
in this Agreement and under the Act, entitling the holders thereof to the
relative rights, title and interests in the profits, losses, deductions and
credits of the Partnership at any particular time as set forth in this
Agreement, and any and all other benefits to which a holder thereof may be
entitled as a Partner as provided in this Agreement, together with the
obligations of such Partner to comply with all terms and provisions of this
Agreement.


42903935.5     11

--------------------------------------------------------------------------------





ARTICLE II    

FORMATION, TERM, PURPOSE AND POWERS
SECTION 2.01      Formation. The Partnership was formed as a limited partnership
under the provisions of the Act as provided in the recitals of this Agreement
and the execution of the Original Agreement. If requested by the General
Partner, the Limited Partners shall promptly execute all certificates and other
documents consistent with the terms of this Agreement necessary for the General
Partner to accomplish all filing, recording, publishing and other acts as may be
appropriate to comply with all requirements for (a) the formation and operation
of a limited partnership under the laws of the Cayman Islands, (b) if the
General Partner deems it advisable, the operation of the Partnership as a
limited partnership, or partnership in which the Limited Partners have limited
liability, in all jurisdictions where the Partnership proposes to operate and
(c) all other filings required to be made by the Partnership.
SECTION 2.02      Name. The name of the Partnership shall be, and the business
of the Partnership shall be conducted under the name of, Oaktree Capital
Management (Cayman), L.P.
SECTION 2.03      Term. The term of the Partnership commenced on the date of the
filing of the Certificate, and the term shall continue until the dissolution of
the Partnership in accordance with Article IX. The existence of the Partnership
shall continue until cancellation of the Certificate in the manner required by
the Act.
SECTION 2.04      Offices. The Partnership may have offices at such places
either within or outside the State of Delaware as the General Partner from time
to time may select.
SECTION 2.05      Agent for Service of Process. The Partnership shall maintain
its registered office in the Cayman Islands at the office of Walkers SPV
Limited, Walker House, Mary Street, George Town, Grand Cayman, Cayman Islands,
KY1-9002 and its registered agent for service of process in the Cayman Islands
shall be Walkers SPV Limited, Walker House, Mary Street, George Town, Grand
Cayman, Cayman Islands, KY1-9002, as the same may be amended by the General
Partner from time to time.
SECTION 2.06      Business Purpose. The Partnership was formed for the object
and purpose of, and the nature and character of the business to be conducted by
the Partnership is, engaging in any lawful act or activity for which limited
partnerships may be formed under the Act, subject to the overriding principles
set forth on Exhibit A hereto, which the Partnership shall abide by and comply
with, and which the Partnership shall cause its Subsidiaries to abide by and
comply with, in all respects at all times.
SECTION 2.07      Powers of the Partnership. Subject to the limitations set
forth in this Agreement, the Partnership will possess and may exercise all of
the powers and privileges granted to it by the Act including the ownership and
operation of the assets contributed to the Partnership by the Partners, by any
other Law or this Agreement, together with all powers incidental thereto, so far
as such powers are necessary or convenient to the conduct, promotion or
attainment


42903935.5     12

--------------------------------------------------------------------------------





of the purpose of the Partnership set forth in Section 2.06. Notwithstanding the
foregoing, the Partnership shall not, nor shall the Partnership permit any of
its Subsidiaries to, take any action that requires the consent of OCGH,
Brookfield or the Brookfield Member under the OCG Operating Agreement or under
this Agreement, in each case, without such consent of OCGH, Brookfield and the
Brookfield Member, as applicable, in accordance with the terms of the foregoing
agreements.
SECTION 2.08      Partners; Admission of New Partners. Each of the Persons
listed in the books and records of the Partnership, as the same may be amended
from time to time in accordance with this Agreement, by virtue of the execution
of this Agreement, are admitted as Partners of the Partnership. The rights,
duties and liabilities of the Partners shall be as provided in the Act, except
as is otherwise expressly provided herein, and the Partners consent to the
variation of such rights, duties and liabilities as provided herein. A Person
may be admitted from time to time as a new Partner in accordance with Article
VIII; provided that each new Partner shall execute and deliver to the General
Partner an appropriate supplement to this Agreement pursuant to which the new
Partner agrees to be bound by the terms and conditions of the Agreement, as it
may be amended from time to time.
SECTION 2.09      Withdrawal. No Partner shall have the right to withdraw as a
Partner of the Partnership other than following the Transfer of all Units owned
by such Partner in accordance with Article VIII; provided that a new General
Partner or substitute General Partner may be admitted to the Partnership in
accordance with Section 8.07.
ARTICLE III    

MANAGEMENT
SECTION 3.01      General Partner
(a)    Subject to the limitations set forth in this Agreement, including the
final sentence of Section 2.07, the business, property and affairs of the
Partnership shall be managed under the sole, absolute and exclusive direction of
the General Partner, which may from time to time delegate authority to officers
or to others to act on behalf of the Partnership.
(b)    Without limiting the foregoing provisions of this Section 3.01, but
subject to the limitations set forth in this Agreement (including the final
sentence of Section 2.07), the General Partner shall have the general power to
manage or cause the management of the Partnership (which may be delegated to
Officers of the Partnership), including the following powers:
(i)    the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness and the incurring of any
other obligations;
(ii)    the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;


42903935.5     13

--------------------------------------------------------------------------------





(iii)    to develop and prepare a business plan each year;
(iv)    the negotiation, execution and performance of any contracts, deeds,
leases, licenses, conveyances, instruments of transfer or other instruments
(including instruments that limit the liability of the Partnership under
contractual arrangements to all or particular assets of the Partnership), or
authorization of the foregoing;
(v)    to establish and enforce limits of authority and internal controls with
respect to all personnel and functions;
(vi)    the employment, retention, selection and dismissal of officers,
employees, agents, outside attorneys, accountants, advisors, consultants and
contractors of the Partnership and the determination of their compensation and
other terms of employment or hiring, and the creation and operation of employee
benefit plans, employee programs and employee practices;
(vii)    to develop or cause to be developed accounting procedures for the
maintenance of the Partnership’s books of account; and
(viii)    to do all such other acts as shall be authorized in this Agreement or
by the Partners in writing from time to time.
SECTION 3.02      Compensation. The General Partner shall not be entitled to any
compensation for services rendered to the Partnership in its capacity as General
Partner.
SECTION 3.03      Expenses. The Partnership shall bear or reimburse the General
Partner for any expenses incurred by the General Partner in connection with
serving as the general partner of the Partnership.
SECTION 3.04      Officers. (a) The General Partner shall have the power and
authority to appoint such officers with such titles, authority and duties as
determined by the General Partner. Such Persons so designated by the General
Partner shall be referred to as “Officers”. The Officers shall have the titles,
power, authority and duties as determined by the General Partner. No Officer, in
its capacity as such, shall be considered a general partner of the Partnership
by agreement, estoppel or as a result of the performance of its duties hereunder
or otherwise.
(a)    Each Officer shall hold office until his or her successor is elected and
qualified or until his or her earlier death, disability, resignation or removal.
Any number of offices may be held by the same Person.
(b)    Any Officer may resign at any time upon written notice to the
Partnership. Any Officer, agent or employee of the Partnership may be removed by
the General Partner with or without cause at any time. The General Partner may
delegate the power of removal as to Officers, agents and employees who have not
been appointed by the General Partner. Such removal shall be without prejudice
to a Person’s contract rights, if any, but the appointment of any Person as an
Officer, agent or employee of the Partnership shall not of itself create
contract rights.


42903935.5     14

--------------------------------------------------------------------------------





(c)    The General Partner may from time to time delegate the powers or duties
of any Officer to any other Officers or agents, notwithstanding any provision
hereof.
(d)    Unless otherwise directed by the General Partner, subject to the terms of
this Agreement, the Chief Executive Officer or any other Officer of the
Partnership shall have power to vote and otherwise act on behalf of the
Partnership, in person or by proxy, at any meeting of Partners of or with
respect to any action of equity holders of any other entity in which the
Partnership may hold securities and otherwise to exercise any and all rights and
powers which the Partnership may possess by reason of its ownership of
securities in such other entities.
(e)    Except as otherwise expressly provided in this Agreement or required by
the Act, (i) the duties and obligations owed to the Partnership by the Officers
and the General Partner shall be the duty of care and duty of loyalty owed to a
corporation organized under the DGCL by its officers and directors,
respectively, and (ii) the duty of care and duty of loyalty owed to the Partners
by the Officers and General Partner shall be the same as the duty of care and
duty of loyalty owed to the stockholders of a corporation under the DGCL by its
officers and directors, respectively.
(f)    The General Partner shall have the right to exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through the duly authorized Officers.
SECTION 3.05      Authority of Partners. No Limited Partner, in its capacity as
such, shall participate in or have any control over the business of the
Partnership. Except as expressly provided herein, the Units do not confer any
rights upon the Limited Partners to participate in the affairs of the
Partnership described in this Agreement. Except as expressly provided herein,
the Limited Partners shall have no right to vote on any matter involving the
Partnership, including with respect to any merger, consolidation, combination or
conversion of the Partnership. The conduct, control and management of the
Partnership shall be vested exclusively in the General Partner. In all matters
relating to or arising out of the conduct of the operation of the Partnership,
the decision of the General Partner shall be the decision of the Partnership.
Except as required or permitted by Law, or expressly provided in the ultimate
sentence of this Section 3.05 or by separate agreement with the Partnership, no
Partner who is not also a General Partner (and acting in such capacity) shall
take any part in the management or control of the operation or business of the
Partnership in its capacity as a Partner, nor shall any Partner who is not also
a General Partner (and acting in such capacity) have any right, authority or
power to act for or on behalf of or bind the Partnership in his or its capacity
as a Partner in any respect or assume any obligation or responsibility of the
Partnership or of any other Partner. Notwithstanding the foregoing, the
Partnership may employ one or more Partners from time to time, and such
Partners, in their capacity as employees of the Partnership (and not, for
clarity, in their capacity as Limited Partners of the Partnership), may take
part in the control and management of the business of the Partnership to the
extent such authority and power to act for or on behalf of the Partnership has
been delegated to them by the General Partner. For the avoidance of doubt,
nothing in this Section 3.05 shall limit, in any way, the requirement to, at all
times, comply with the final sentence of Section 2.07.


42903935.5     15

--------------------------------------------------------------------------------





SECTION 3.06      Action by Written Consent or Ratification. Any action required
or permitted to be taken by the Partners pursuant to this Agreement shall be
taken if all Partners whose consent or ratification is required consent thereto
or provide a ratification in writing.
SECTION 3.07      Brookfield-Owned Units. No action taken by any Brookfield LP
in such holder’s capacity as a Limited Partner with respect to its
Brookfield-Owned Units, including any Transfer of, or vote or consent in respect
of, such Brookfield-Owned Units by such Brookfield LP, shall be valid unless
such action has been previously approved in writing by the Brookfield Member. In
addition, all notices, information, requests for consent and similar
distributions made to Brookfield LPs in respect of Brookfield-Owned Units shall
simultaneously be sent directly to the Brookfield Member by the Partnership, in
accordance with the notice provisions in the OCG Operating Agreement. In the
event any Person who is the General Partner holds any Brookfield-Owned Units,
such Brookfield-Owned Units shall be deemed to be held by such Person solely in
its capacity as a Limited Partner (and thus as a Brookfield LP) and not in its
capacity as the General Partner.
ARTICLE IV    

DISTRIBUTIONS
SECTION 4.01      Distributions.
(a)    Subject to Sections 4.02, 4.03 and 4.04, distributions of Available Cash
shall be made in accordance with the Cash Distribution Policy, pro rata in
accordance with the Partners’ respective Total Percentage Interests. For the
avoidance of doubt, (i) the portion of any such distributions made in respect of
Brookfield-Owned Units shall be further apportioned and distributed pursuant to
the priorities set forth in Section 4.02(b) and (ii) the General Partner, in its
capacity as such, shall not participate in any distributions.
(b)    In addition to the distributions of Available Cash contemplated by
Section 4.01(a), but subject to Sections 4.02, 4.03 and 4.04, if the General
Partner reasonably determines that the taxable income of the Partnership for a
Fiscal Year will give rise to taxable income for the Partners (“Net Taxable
Income”), and that distributions of Available Cash in accordance with the Cash
Distribution Policy for such Fiscal Year and other distributions made by the
Partnership for such Fiscal Year would otherwise be insufficient to cover the
income tax liabilities of the Partners arising from such taxable income, then
the General Partner shall cause the Partnership to distribute additional cash
(if any and determined after taking into account all debts, liabilities and
obligations of the Partnership then due and amounts which the General Partner
reasonably determines to be necessary to expend or retain for working capital or
to place into reserves for customary and usual claims with respect to the
Partnership’s operations, in each case determined in a manner consistent with
the Cash Distribution Policy) in respect of income tax liabilities (the “Tax
Distributions”), pro rata in accordance with the Partners’ respective Total
Percentage Interests. The Tax Distributions payable with respect to a period
shall be computed based upon the General Partner’s estimate of the
allocable Net Taxable Income in accordance with Article V for such period,
multiplied by the Assumed Tax Rate (the “Tax Amount”). For purposes of computing
the Tax Amount, the effect of any benefit to a Partner under Section 743(b) of
the Code will be ignored. To the extent required


42903935.5     16

--------------------------------------------------------------------------------





to be made, the Partnership shall make Tax Distributions quarterly based on the
expected, estimated taxable income of the Partnership for the relevant quarter
as reasonably determined by the General Partner, and within 90 days after the
end of the Fiscal Year with respect to a Fiscal Year. For the avoidance of
doubt, the portion of any Tax Distribution in respect of Brookfield-Owned Units
shall be further apportioned and distributed pursuant to the priorities set
forth in Section 4.02(b).
(c)    In addition to the distributions contemplated by Sections 4.01(a) and
4.01(b), the Partnership may, with the prior written approval of all of the
Partners, make additional distributions as mutually agreed by all of the
Partners, pro rata in accordance with the Partners’ respective Total Percentage
Interests. For the avoidance of doubt, the portion of any such distribution in
respect of Brookfield-Owned Units shall be further apportioned and distributed
pursuant to the priorities set forth in Section 4.02(b).
SECTION 4.02      Distributions Relating to Notes.
(a)    In connection with the issuance of ExchangeCo Notes by certain
wholly-owned subsidiaries of ExchangeCo (each such subsidiary, an “ExchangeCo
Note Issuer”) in exchange for the contribution of Units to such ExchangeCo Notes
Issuer and in connection with the other transactions contemplated by the
ExchangeCo Note Purchase Agreements, the Partnership, the Brookfield Member and
each Partner agree as follows, and each shall take all actions necessary to
effectuate the same:
(i)    For each such ExchangeCo Note, there will be carved out from the rights
of the Brookfield-Owned Units to receive distributions from the Partnership, the
economic right (the “Special Distribution Right”) to receive solely from amounts
otherwise distributable to Brookfield LPs in respect of Brookfield-Owned Units,
a cumulative amount (when added to all distributions in respect of Other OpCo
Special Distribution Rights related to such Special Distribution Right that are
directly or indirectly owned by Brookfield) equal to the sum of (A) a base
amount that is equal to the outstanding principal amount of such ExchangeCo Note
(the “Base Amount”), which Base Amount will be due no later than the maturity of
such ExchangeCo Note, (B) a periodic yield on the outstanding portion of such
Base Amount that accrues at the same rate as the interest rate on such
ExchangeCo Note (the “Periodic Yield”) and (C) such additional amounts (if any)
as are sufficient to satisfy all other obligations under such ExchangeCo Note
and the ExchangeCo Note Documents as defined in the applicable ExchangeCo Note
Purchase Agreement, such Special Distribution Right, and all related Other OpCo
Special Distribution Rights (such additional amounts, the “Miscellaneous
Amounts”), including administrative expenses and enforcement costs. For the
avoidance of doubt, the Special Distribution Right will not increase or change
the amount distributable in respect of any Brookfield-Owned Unit, or decrease or
change the amount distributable in respect of any OCGH-Owned Unit, or otherwise
change the pari passu, pro rata nature of Units; instead, it will operate to
apportion amounts otherwise distributable to Brookfield LPs in respect of
Brookfield-Owned Units to the holder of such Special Distribution Right.


42903935.5     17

--------------------------------------------------------------------------------





(ii)    The Special Distribution Right with respect to an ExchangeCo Note will
be held by, and exist for the benefit of, the ExchangeCo Note Issuer for such
ExchangeCo Note.
(iii)    As a condition to holding the Special Distribution Right for an
ExchangeCo Note, the Units received by the ExchangeCo Note Issuer (through
ExchangeCo) from OCGH in connection with such ExchangeCo Note Issuer’s issuance
of such ExchangeCo Note will be cancelled. Simultaneously, in exchange for the
Brookfield LPs bearing the economic burden of such Special Distribution Right,
the Partnership will issue to the Brookfield LPs the same number and type of
Units as are so cancelled. For the avoidance of doubt, such cancellation and
issuance will not result in any net change to the number and type of Units
outstanding; instead, they will result in a net increase to Brookfield-Owned
Units that exactly offsets the net decrease in OCGH-Owned Units from OCGH’s
contribution of Units to ExchangeCo (and ExchangeCo’s subsequent contribution of
such Units to the ExchangeCo Note Issuer) in connection with the issuance of the
applicable ExchangeCo Note.
(iv)    In connection with any distribution in respect of the Units, each
ExchangeCo Note Issuer will be entitled to an amount to be distributed in
respect of each Special Distribution Right held by such ExchangeCo Note Issuer;
provided that such amount (A) will not be less than the sum of (x) all accrued
and unpaid Periodic Yield for such Special Distribution Right, (y) all
outstanding Miscellaneous Amounts for such Special Distribution Right and (z)
any unpaid Base Amount and (B) will not be more than, when added to (x) all
previous distributions in respect of such Special Distribution Right and (y) all
previous distributions by Other OpCos in respect of Other OpCo Special
Distribution Rights that are related to such Special Distribution Right, the
cumulative economic entitlement represented by such Special Distribution Right
and such related Other OpCo Special Distribution Rights, in each case as
determined by the ExchangeCo Note Issuer and notified to the Partnership.
Notwithstanding the foregoing, the cumulative distributions by the Partnership
to the applicable Notes Issuer prior to the maturity (whether stated or
accelerated) of the ExchangeCo Note with respect to its Special Distribution
Right shall not exceed all Periodic Yield, all Miscellaneous Amounts and 90% of
the Base Amount thereof, in each case, attributable to the Special Distribution
Right of the Partnership.
(v)    Upon payment in full of an ExchangeCo Note and all other obligations
under the “ExchangeCo Note Documents” as defined in the applicable ExchangeCo
Note Purchase Agreement, the Special Distribution Right for such ExchangeCo Note
will be cancelled.
(b)    In the event any ExchangeCo Note or Atlas Note (each, a “Note”) is
outstanding, then amounts distributable pursuant to Section 4.01 or 9.03 in
respect of Brookfield-Owned Units (including any Special Distribution Rights
carved out therefrom) shall be apportioned


42903935.5     18

--------------------------------------------------------------------------------





and distributed as between the Brookfield LPs and the ExchangeCo Note Issuers in
the following order of priority:
(i)    first, to the Brookfield LPs until the Brookfield LPs have received
cumulative distributions pursuant to this Section 4.02(b)(i) equal to its
cumulative Brookfield Tax/TPE Amounts;
(ii)    second, to the Brookfield LPs, on the one hand, and each ExchangeCo Note
Issuer, on the other hand, pro rata in proportion to the respective amounts
receivable by them under this Section 4.02(b)(ii), until, (A) in the case of the
Brookfield LPs, the Brookfield LPs have received an aggregate amount, when
combined with all related distributions by the Other OpCos in respect of the
Brookfield-Owned Other OpCo Units (excluding distributions in respect of Special
Distribution Rights and Other OpCo Special Distribution Rights), equal to all
accrued and unpaid interest and other amounts then owing (but excluding
outstanding principal) in respect of all outstanding Atlas Notes, and (B) in the
case of an ExchangeCo Note Issuer, such ExchangeCo Note Issuer has received an
aggregate amount, when combined with all related distributions by the Other
OpCos in respect of related Other OpCo Special Distribution Rights, equal to all
accrued and unpaid Periodic Yield and all Miscellaneous Amounts then owing in
respect of such ExchangeCo Note Issuer’s Special Distribution Rights and related
Other OpCo Special Distribution Rights;
(iii)     third, in the event any outstanding principal under any Note is then
due, (A) in the case such Note is an Atlas Note, to the Brookfield LPs until the
Brookfield LPs have received an aggregate amount, when combined with all related
distributions by the Other OpCos in respect of the Brookfield-Owned Other OpCo
Units (excluding distributions in respect of Special Distribution Rights and
Other OpCo Special Distribution Rights), equal to such outstanding principal,
and (B) in the case such Note is an ExchangeCo Note, to the ExchangeCo Note
Issuer for such ExchangeCo Note until such ExchangeCo Note Issuer has received
an aggregate amount, when combined with all related distributions by the Other
OpCos in respect of related Other OpCo Special Distribution Rights, equal to the
outstanding Base Amount for the Special Distribution Right for such ExchangeCo
Note; provided that, (x) in the event the outstanding principal under more than
one Note is then due, distributions under this Section 4.02(b)(iii) shall be
made in chronological order of the maturity date of such Notes starting with the
earliest maturity date, and (y) in the event two or more Notes have the same
maturity date, distributions under this Section 4.02(b)(iii) in respect of such
Notes with the same maturity date shall be made pro rata in proportion to the
respective amounts receivable in respect of such Notes under this Section
4.02(b)(iii); and
(iv)    thereafter, in the event of any remaining outstanding principal under
any Note (regardless of whether such outstanding principal is then due), (A) in
the case such Note is an Atlas Note, to the Brookfield LPs until the


42903935.5     19

--------------------------------------------------------------------------------





Brookfield LPs have received an aggregate amount, when combined with all related
distributions by the Other OpCos in respect of the Brookfield-Owned Other OpCo
Units (excluding distributions in respect of Other OpCo Special Distribution
Rights), equal to such remaining outstanding principal, and (B) in the case such
Note is an ExchangeCo Note, to the ExchangeCo Note Issuer for such ExchangeCo
Note until such ExchangeCo Note Issuer has received an aggregate amount, when
combined with all related distributions by the Other OpCos in respect of related
Other OpCo Special Distribution Rights, necessary to reduce the remaining
outstanding Base Amount for the Special Distribution Right for such ExchangeCo
Note to 10% of its original Base Amount; provided that, (x) in the event there
is more than one Note with remaining outstanding principal or remaining
outstanding Base Amount, distributions under this Section 4.02(b)(iv) shall be
made in chronological order of the maturity date of such Notes starting with the
earliest maturity date, and (y) in the event any such Notes have the same
maturity date, distributions under this Section 4.02(b)(iv) in respect of such
Notes with the same maturity date shall be made pro rata in proportion to the
respective amounts receivable in respect of such Notes under this Section
4.02(b)(iv).
“Brookfield Tax/TPE Amounts” means the aggregate taxes and unaffiliated
third-party expenses (i.e., bona fide out-of-pocket expenses directly incurred
and paid to Persons who are unaffiliated with the Brookfield Member and its
Affiliates) that are payable and actually paid by the Brookfield Member or any
of its direct or indirect parents in connection with their ownership or sale or
disposition of the Brookfield-Owned Units. The Brookfield Member shall provide
the Partnership and OCGH with an officer’s certificate from time to time
certifying as to the amount and type of the Brookfield Tax/TPE Amounts with
respect to which distributions are to be made pursuant to Section 4.02(b)(i).
The Brookfield Member shall provide OCGH with such information about the
Brookfield Tax/TPE Amounts as reasonably requested by OCGH for purposes of
verifying the amount and nature of Brookfield Tax/TPE Amounts. For purposes of
calculating Brookfield Tax/TPE Amounts, any net operating losses and similar tax
attributes utilized shall be treated as attributable to the ownership or sale or
disposition of the Brookfield-Owned Units, on the one hand, and the Brookfield
Member’s or any of its direct or indirect partners’ other activities, on the
other hand, in proportion to the gross taxable income attributable to each.
(c)    In the event of any direct or indirect sale or other disposition of any
Brookfield-Owned Unit to an unaffiliated third party, the Brookfield Member
shall cause all proceeds from such sale or other disposition to be applied
pursuant to Section 4.02(b) (including in the priorities and proportions
contemplated thereunder) mutatis mutandis, as if such proceeds were
distributions governed by Section 4.02(b), in each case, to the extent such
payment would be required to be made pursuant to Section 7.3(a) of the Note
Purchase Agreement governing the Atlas Notes or the corresponding section of the
ExchangeCo Note Purchase Agreement.
(d)    The Brookfield LPs and the Brookfield Member shall cause all amounts
apportioned and distributed pursuant to Section 4.02(b) in respect of any Atlas
Note to be used by the Atlas Note Issuer solely to satisfy the corresponding
Atlas Note obligations with respect to which such amounts were calculated. The
Partnership shall take such actions as are, (i) reasonably


42903935.5     20

--------------------------------------------------------------------------------





requested by the Brookfield Member during the Initial Period, and (ii)
reasonably requested by OCGH after the Initial Period, to facilitate such
satisfaction of such obligations, including by delivering such amounts directly
to the Atlas Note Issuer on behalf of the Brookfield LPs or to the holder of any
Atlas Note as payment on behalf of such Atlas Note Issuer.
(e)    OCGH shall cause all amounts apportioned and distributed pursuant to
Section 4.02(b) in respect of the Special Distribution Right for any ExchangeCo
Note to be used by the applicable ExchangeCo Note Issuer solely to satisfy the
corresponding ExchangeCo Note obligations with respect to which such amounts
were calculated. The Partnership shall take such actions as are reasonably
requested by OCGH or the Brookfield Member to facilitate such satisfaction of
such obligations, including by delivering such amounts directly to the holder of
any ExchangeCo Note as payment on behalf of the applicable ExchangeCo Note
Issuer.
(f)    OCGH shall provide the Brookfield Member with good faith estimates, based
upon reasonably available information to OCGH at the time, of current tax basis
information with respect to the Special Distribution Rights held indirectly
(through the ExchangeCo Note Issuers) by ExchangeCo (with respect to each series
thereof) (i) promptly upon the request of the Brookfield Member, (ii) on a
quarterly basis, no later than 15 days prior to any quarterly distribution, and
(iii) reasonably prior to (A) any contributions or other distributions
(including deemed contributions and distributions pursuant to Section 752 of the
Code) indirectly (through the ExchangeCo Note Issuers) by or to ExchangeCo and
(B) the realization of any extraordinary item of income, gain, loss or deduction
of the Partnership.
(g)    Set forth on Exhibit B hereto are illustrative examples of distributions
in accordance with this Section 4.02.
SECTION 4.03      Certain Special Distributions.
(a)     To the extent Oaktree Capital I, L.P., a Delaware limited partnership,
does not make sufficient distributions in respect of its Series A Preferred
Mirror Units and Series B Preferred Mirror Units to enable OCG to satisfy its
obligations in respect of outstanding Preferred Units (solely from, for the
avoidance of doubt, the non-pro-rata distributions made by Oaktree Capital I,
L.P. in respect of such of its preferred units), then the Partnership shall, at
the Brookfield Member’s request, cooperate in good faith with OCG to ensure that
OCG has sufficient funds to satisfy such obligations, including by making
special distributions to the Brookfield LPs for further distribution of the same
amount to OCG for use by OCG solely to satisfy such obligations.
(b)    In the event OCG has indemnification and advancement obligations to OCG
Indemnified Persons under the OCG Operating Agreement and such obligations are
not satisfied by the Partnership, the Other OpCos or Persons other than OCG, the
Partnership shall make special distributions as are necessary to the Brookfield
LPs, who, in turn, shall make further distributions of the same amount to OCG
for use by OCG solely for purposes of satisfying such obligations. In the event
OCG subsequently receives funds from other sources (including any reimbursement
under insurance policies, recovery against third parties, or otherwise) such
that such distribution (or any portion thereof) would have been unnecessary had
OCG received such funds prior to the time of


42903935.5     21

--------------------------------------------------------------------------------





such distribution, the Brookfield LPs and the Brookfield Member shall promptly
cause OCG to return such distribution (or such portion thereof) to the
Partnership.
(c)    In the event that AOH, OCG, Atlas Holdings LLC, or any Intermediate
Subsidiary has expense obligations that constitute Group Expenses (as defined in
the Cash Distribution Policy), and such obligations are not satisfied directly
by the Partnership or the other OpCos, the Partnership shall make special
distributions as are necessary to the Brookfield LPs, who, in turn, shall make
further distributions of the same amount to AOH, OCG, Atlas Holdings LLC or such
Intermediate Subsidiary for use by AOH, OCG, Atlas Holdings LLC or such
Intermediate Subsidiary solely for purposes of satisfying such obligations;
provided that special distributions pursuant to this Section 4.03(c) shall be
made only to the extent the cumulative amount of Group Expenses that are
actually paid by AOH, OCG, Atlas Holdings LLC and the Intermediate Subsidiaries
exceed the Closing Cash Amount (it being understood that such special
distributions shall be only for such excess); provided, further, that, for
purposes of determining the Group Expenses actually paid, (x) any routine fees,
costs or expenses incurred in connection with the existence and operation of the
Intermediate Subsidiaries and (y) any fees, costs and other expenses incurred
solely in connection with the transactions contemplated by the Restructuring
Agreement consummated prior to, or immediately following, the Merger Closing
Date, shall, in each case, be included in the calculation thereof, irrespective
of whether such fees, costs or expenses constitute “Group Expenses”.  “Closing
Cash Amount” means the aggregate value of the unrestricted cash and cash
equivalents held by AOH, OCG and the Intermediate Subsidiaries immediately prior
to the closing of the Merger. For the avoidance of doubt, the Closing Cash
Amount excludes cash and cash equivalents (if any) contributed or paid by
Brookfield and its Affiliates. Upon request, AOH, OCG, Atlas Holdings LLC, or
such Intermediate Subsidiary, as applicable, shall provide OCGH with reasonable
supporting materials regarding such Group Expenses, including a certification
from an officer of AOH, OCG, Atlas Holdings LLC, or such Intermediate
Subsidiary, as applicable, that such information is complete and accurate in all
material respects.
(d)    For the avoidance of doubt, any special distribution made pursuant to
Section 4.03(a), 4.03(b) or 4.03(c) shall be in addition to, and shall not count
towards determining the amounts distributable to the Brookfield LPs pursuant to
Section 4.01, and no corresponding distribution shall be made to OCGH or the
other holders of Oaktree Operating Group Units.
SECTION 4.04      Tax Indemnity. To the extent not reserved for on the
consolidated balance sheet of OCG as of the Merger Closing Date, OCGH shall
indemnify Brookfield and its Affiliates for the Applicable Percentage of any
taxes (other than payroll taxes and other employee-related taxes), including
interest and penalties, of the Oaktree Operating Group Member and their
Subsidiaries for taxable periods (or portions thereof) ending on or before the
Merger Closing Date (the “Tax Indemnity”). Any damages to which Brookfield and
its Affiliates are entitled under the Tax Indemnity shall be solely recoverable
by an offset against distributions otherwise payable to OCGH pursuant to this
Agreement and the operating agreements of the Other OpCos. For all purposes of
this Agreement, OCGH shall be treated as having received a distribution in an
amount equal to such recoverable damages. The “Applicable Percentage” shall be
equal to the difference between (a) OCGH’s economic percentage interest in the
Oaktree Operating Group immediately prior to the closing of the Merger and (b)
OCGH’s economic percentage interest in


42903935.5     22

--------------------------------------------------------------------------------





the Oaktree Operating Group immediately after the closing of the Merger (after
giving effect to the transactions contemplated by the Merger Agreement). The Tax
Indemnity shall survive until 60 calendar days after the expiration of the
applicable statute of limitations.
SECTION 4.05      Liquidation Distribution. Distributions made upon dissolution
of the Partnership shall be made as provided in Section 9.03.
SECTION 4.06      Limitations on Distribution. Notwithstanding any provision to
the contrary contained in this Agreement, the General Partner shall not make a
Partnership distribution to any Partner if such distribution would violate the
Act or other applicable Law.
ARTICLE V    

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;
TAX ALLOCATIONS; TAX MATTERS
SECTION 5.01      Initial Capital Contributions. The Partners have made, on or
prior to the date hereof, Capital Contributions and have acquired the number of
Units as specified in the books and records of the Partnership.
SECTION 5.02      No Additional Capital Contributions. Except as otherwise
provided in this Article V, no Partner shall be required to make additional
Capital Contributions to the Partnership without the consent of such Partner or
be permitted to make additional capital contributions to the Partnership without
the consent of all Partners.
SECTION 5.03      Capital Accounts. A separate capital account (a “Capital
Account”) shall be established and maintained for each Partner in accordance
with the provisions of Treasury Regulations Section 1.704-1(b)(2)(iv). The
Capital Account of each Partner shall be credited with such Partner’s Capital
Contributions, if any, all Profits allocated to such Partner pursuant to Section
5.04 and any items of income or gain which are specially allocated pursuant to
Section 5.05; and shall be debited with all Losses allocated to such Partner
pursuant to Section 5.04, any items of loss or deduction of the Partnership
specially allocated to such Partner pursuant to Section 5.05, and all cash and
the Carrying Value of any property (net of liabilities assumed by such Partner
and the liabilities to which such property is subject) distributed by the
Partnership to such Partner. Any references in any section of this Agreement to
the Capital Account of a Partner shall be deemed to refer to such Capital
Account as the same may be credited or debited from time to time as set forth
above. In the event of any transfer of any interest in the Partnership in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
interest.
SECTION 5.04      Allocations of Profits and Losses. Except as otherwise
provided in this Agreement, Profits and Losses (and, to the extent necessary,
individual items of income, gain or loss or deduction of the Partnership) shall
be allocated in a manner such that the Capital Account of each Partner after
giving effect to the Special Allocations set forth in Section 5.05 is, as nearly
as possible, equal (proportionately) to (a) the distributions that would be made
pursuant to Article IV if the Partnership were dissolved, its affairs wound up
and its assets sold for


42903935.5     23

--------------------------------------------------------------------------------





cash equal to their Carrying Value, all Partnership liabilities were satisfied
(limited with respect to each non-recourse liability to the Carrying Value of
the assets securing such liability) and the net assets of the Partnership were
distributed to the Partners pursuant to this Agreement, minus (b) such Partner’s
share of Partnership Minimum Gain and Partner Nonrecourse Debt Minimum Gain,
computed immediately prior to the hypothetical sale of assets. The General
Partner shall make such adjustments to Capital Accounts as it determines in its
sole discretion to be appropriate to ensure allocations are made in accordance
with a partner’s interest in the Partnership.
SECTION 5.05      Special Allocations. Notwithstanding any other provision in
this Article V:
(a)    Minimum Gain Chargeback. If there is a net decrease in Partnership
Minimum Gain or Partner Nonrecourse Debt Minimum Gain (determined in accordance
with the principles of Treasury Regulations Sections 1.704-2(d) and 1.704-2(i))
during any Partnership taxable year, the Partners shall be specially allocated
items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to their respective shares of such net
decrease during such year, determined pursuant to Treasury Regulations Sections
1.704-2(g) and 1.704-2(i)(5). The items to be so allocated shall be determined
in accordance with Treasury Regulations Section 1.704-2(f). This Section 5.05(a)
is intended to comply with the minimum gain chargeback requirements in such
Treasury Regulations Sections and shall be interpreted consistently therewith;
including that no chargeback shall be required to the extent of the exceptions
provided in Treasury Regulations Sections 1.704-2(f) and 1.704-2(i)(4).
(b)    Qualified Income Offset. If any Partner unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be specially allocated to such Partner in an amount and manner
sufficient to eliminate the deficit balance in such Partner’s Adjusted Capital
Account Balance created by such adjustments, allocations or distributions as
promptly as possible; provided that an allocation pursuant to this Section
5.05(b) shall be made only to the extent that a Partner would have a deficit
Adjusted Capital Account Balance in excess of such sum after all other
allocations provided for in this Article V have been tentatively made as if this
Section 5.05(b) were not in this Agreement. This Section 5.05(b) is intended to
comply with the “qualified income offset” requirement of the Code and shall be
interpreted consistently therewith.
(c)    Gross Income Allocation. If any Partner has a deficit Capital Account at
the end of any Fiscal Year which is in excess of the sum of (i) the amount such
Partner is obligated to restore, if any, pursuant to any provision of this
Agreement, and (ii) the amount such Partner is deemed to be obligated to restore
pursuant to the penultimate sentences of Treasury Regulations Section
1.704-2(g)(1) and 1.704-2(i)(5), each such Partner shall be specially allocated
items of Partnership income and gain in the amount of such excess as quickly as
possible; provided that an allocation pursuant to this Section 5.05(c) shall be
made only if and to the extent that a Partner would have a deficit Capital
Account in excess of such sum after all other allocations provided for in this
Article V have been tentatively made as if Section 5.05(b) and this Section
5.05(c) were not in this Agreement.


42903935.5     24

--------------------------------------------------------------------------------





(d)    Nonrecourse Deductions. Nonrecourse Deductions shall be allocated to the
Partners in accordance with their respective Total Percentage Interests.
(e)    Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated to the Partner who bears the economic risk of
loss with respect to the liability to which such Partner Nonrecourse Deductions
are attributable in accordance with Treasury Regulations Section 1.704-2(j).
(f)    Creditable Foreign Taxes. Creditable Foreign Taxes for any taxable period
attributable to the Partnership, or an entity owned directly or indirectly by
the Partnership, shall be allocated to the Partners in proportion to the
partners’ distributive shares of income (including income allocated pursuant to
Section 704(c) of the Code) to which the Creditable Foreign Tax relates (under
principles of Treasury Regulations Section 1.904-6). The provisions of this
Section 5.05(f) are intended to comply with the provisions of Temporary Treasury
Regulations Section 1.704-1T(b)(4)(xi), and shall be interpreted consistently
therewith.
(g)    Ameliorative Allocations. Any special allocations of income or gain
pursuant to Sections 5.05(b) or 5.05(c) shall be taken into account in computing
subsequent allocations pursuant to Section 5.04 and this Section 5.05(g), so
that the net amount of any items so allocated and all other items allocated to
each Partner shall, to the extent possible, be equal to the net amount that
would have been allocated to each Partner if such allocations pursuant to
Sections 5.05(b) or 5.05(c) had not occurred.
SECTION 5.06      Tax Allocations. For income tax purposes, each item of income,
gain, loss and deduction of the Partnership shall be allocated among the
Partners in the same manner as the corresponding items of Profits and Losses and
specially allocated items are allocated for Capital Account purposes; provided
that in the case of any asset the Carrying Value of which differs from its
adjusted tax basis for U.S. federal income tax purposes, income, gain, loss and
deduction with respect to such asset shall be allocated solely for income tax
purposes in accordance with the principles of Sections 704(b) and (c) of the
Code (as determined by the General Partner and permitted by the Code and
Treasury Regulations) so as to take account of the difference between Carrying
Value and adjusted basis of such asset; provided, further, that the Partnership
shall use the traditional method (as such term is defined in Treas. Reg. section
1.704-3(b)(1)) for all Section 704(c) and “reverse Section 704(c)” allocations.
The General Partner shall make such adjustments to Capital Accounts as it
determines in its sole discretion to be appropriate to ensure allocations are
made in accordance with a partner’s interest in the Partnership.
SECTION 5.07      Tax Advances. To the extent the General Partner reasonably
believes that the Partnership is required by law to withhold or to make tax
payments on behalf of or with respect to any Partner or the Partnership is
subjected to tax itself by reason of the status of any Partner (“Tax Advances”),
the General Partner may withhold such amounts and make such tax payments as so
required. All Tax Advances made on behalf of a Partner shall be repaid by
reducing the amount of the current or next succeeding distribution or
distributions which would otherwise have been made to such Partner or, if such
distributions are not sufficient for that purpose, by so reducing the proceeds
of liquidation otherwise payable to such Partner. For all purposes of this


42903935.5     25

--------------------------------------------------------------------------------





Agreement such Partner shall be treated as having received the amount of the
distribution that is equal to the Tax Advance.
SECTION 5.08      Tax Matters.
(a)    With respect to periods prior to January 1, 2018, the “tax matters
partner” of the Partnership, within the meaning of Section 6231 of the Code (the
“Tax Matters Partner”), shall represent the Partnership (at the Partnership’s
expense) in connection with all examinations of the Partnership’s affairs by tax
authorities, including resulting judicial and administrative proceedings, and
shall expend the Partnership funds for professional services and costs
associated therewith. With respect to periods from and after January 1, 2018,
the “partnership representative” of the Partnership, within the meaning of
Section 6223 of the Code (the “Partnership Representative”) shall represent the
Partnership (at the Partnership’s expense) in connection with all examinations
of the Partnership’s affairs by tax authorities, including resulting judicial
and administrative proceedings, and shall expend the Partnership funds for
professional services and costs associated therewith. The Tax Matters Partner
and the Partnership Representative, as applicable, shall oversee the Partnership
tax affairs in the overall best interests of the Partnership. The General
Partner is hereby designated as the initial Tax Matters Partner and the initial
Partnership Representative; provided that the General Partner may designate
another Partner (with such Partner’s consent) to be the Tax Matters Partner or
another Person (with such Person’s consent) to be the Partnership
Representative.
(b)    At all times during the continuance of the Partnership, the Partnership
shall prepare and maintain separate books of account for the Partnership in
accordance with GAAP. The Partnership shall file as a partnership for federal,
state and local income tax purposes, except where otherwise required by Law. All
elections required or permitted to be made by the Partnership, and all other tax
decisions and determinations relating to federal, state or local tax matters of
the Partnership, shall be made by the Tax Matters Partner or the Partnership
Representative, as applicable, in consultation (as and to the extent necessary)
with the Partnership’s attorneys or accountants; provided that the Partnership
Representative shall, to the maximum extent permitted by Law, make a “push-out”
election under Section 6226 of the Code (and any similar or comparable
provisions of state or local Law) with respect to any tax actions, examinations
or proceedings relating to the Partnership (a “Partnership Tax Audit”) and take
all actions necessary or appropriate to give effect to such an election and each
Partner agrees to (i) fully cooperate with the Partnership and the Partnership
Representative in connection with such election and (ii) pay all liabilities
attributable to such Partner as the result of such election. The Tax Matters
Partner or the Partnership Representative, as applicable, shall keep the other
Partners reasonably informed as to any Partnership Tax Audit and shall submit to
the other Partners, for their review and comment, any settlement or compromise
offer with respect to any disputed item of income, gain, loss, deduction or
credit of the Partnership. As soon as reasonably practicable after the end of
each Fiscal Year, the Partnership shall send to each Partner a copy of U.S.
Internal Revenue Service Schedule K-1, and any comparable statements required by
applicable state or local income tax Law, with respect to such Fiscal Year. The
Partnership also shall provide the Partners with such other information as may
be reasonably requested for purposes of allowing the Partners (or the direct or
indirect owners of the Partners) to prepare and file their own tax returns.


42903935.5     26

--------------------------------------------------------------------------------





SECTION 5.09      Other Allocation Provisions.
(a)    Certain of the foregoing provisions and the other provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Treasury Regulations Section 1.704‑1(b) and shall be interpreted and
applied in a manner consistent with such regulations. Sections 5.03, 5.04 and
5.05 may be amended at any time by the General Partner if necessary, in the
opinion of an independent tax counsel chosen by mutual agreement of the
Brookfield Member and OCGH, to comply with such regulations, so long as any such
amendment does not materially change the relative economic interests of the
Partners.
(b)    No income of the Partnership will be allocated for U.S. federal income
tax purposes to any Notes Issuer in excess of the sum of the Periodic Yield and
Miscellaneous Amounts distributed to such Notes Issuer pursuant to Section
4.02(b).
(c)    The debts, liabilities and obligations of the Partnership will be
allocated, to the extent permitted under Section 752 of the Code, in a manner
that minimizes the gain recognized by any Partner under Section 731 of the Code,
as reasonably agreed by OCGH and the Brookfield Member.
SECTION 5.10      Adjustment to Membership Interests. If the Total Percentage
Interests of the holders of the Brookfield-Owned Units or OCGH-Owned Units
changes during a Fiscal Year for any reason (including as part of an Exchange
Transaction), the allocations of taxable income or loss to each Partner shall be
adjusted as necessary to reflect the varying interests of the members during
such year as of the date of such change using an interim closing of the books
method under Section 706 of the Code and the Treasury Regulations promulgated
thereunder or any other method mutually agreed by OCGH and the Brookfield
Member.
ARTICLE VI    

BOOKS AND RECORDS; REPORTS
SECTION 6.01      Books and Records.
(a)    At all times during the continuance of the Partnership, the Partnership
shall prepare and maintain separate books of account for the Partnership in
accordance with GAAP.
(b)    Each Limited Partner shall have the right to receive, for a purpose
reasonably related to such Limited Partner’s interest as a Limited Partner in
the Partnership, upon reasonable written demand stating the purpose of such
demand and at such Limited Partner’s own expense:
(i)    a copy of the Certificate and this Agreement and all amendments thereto,
together with a copy of the executed copies of all powers of attorney pursuant
to which the Certificate and this Agreement and all amendments thereto have been
executed;


42903935.5     27

--------------------------------------------------------------------------------





(ii)    promptly after their becoming available, copies of the Partnership’s
federal, state and local income tax returns and reports (other than Schedules
K-1), if any, for each year;
(iii)    true and full information regarding the status of the Partnership’s
business and financial condition of the Partnership;
(iv)    a current list of the name and last known business, residence or mailing
address of each Limited Partner; and
(v)    other information regarding the affairs of the Partnership as is
reasonable.
(c)    The Partnership shall use its commercially reasonable efforts to mail or
make available to each Limited Partner, as of a date selected by the General
Partner, within 60 days after the close of each Fiscal Year, an annual report
containing the consolidated financial statements of the Oaktree Operating Group
for such Fiscal Year, prepared in accordance with GAAP (except for any
requirement for the consolidation of investment funds or collateralized loan
obligation vehicles advised or managed by the Oaktree Operating Group and other
entities that may be required by FASB ASC 810-20 or similar and subsequent
authoritative accounting pronouncements), including a balance sheet and
statements of operations, equity and cash flows, such statements to be audited
by a registered public accounting firm selected by the General Partner, and such
other financial information as the General Partner deems appropriate.
(d)    The Partnership shall use its commercially reasonable efforts to mail or
make available to each Limited Partner, as of a date selected by the General
Partner, within 45 days after the close of each fiscal quarter except the last
fiscal quarter of each Fiscal Year, a report containing unaudited consolidated
financial statements of the Oaktree Operating Group and such other information
as may be required by applicable Law, or as the General Partner determines to be
necessary or appropriate.
(e)    In addition, the Partnership shall use its commercially reasonable
efforts to make available to the Brookfield Member such additional information,
including in draft form, at such times as the Brookfield Member may reasonably
request from time to time in connection with any public reporting or regulatory
requirements to which it is subject from time to time, and which information the
Brookfield Member will keep confidential in accordance with applicable privacy
laws.
ARTICLE VII    

PARTNERSHIP UNITS
SECTION 7.01      Units. Interests in the Partnership shall be represented by
Units. The Units initially are comprised of a single Class, except for that
there shall also exist, as a separate Class, 2,000,000 EVU B2B Units (the “EVU
B2B Units”) issued pursuant to that certain Unit Designation and Grant
Agreement, dated as of December 2, 2014. The General Partner may,


42903935.5     28

--------------------------------------------------------------------------------





with the prior written consent of all Partners (other than Partners holding
OCGH-Owned Units after OCGH no longer has Consent Rights, in each case, with
respect to such Units), establish, from time to time in accordance with such
procedures as the General Partner shall determine from time to time, other
Classes, one or more series of any such Classes, or other Partnership securities
with such designations, preferences, rights, powers and duties (which may be
senior to existing Classes and series of Units), as shall be determined by the
General Partner, including (a) the right to share in Profits and Losses or items
thereof; (b) the right to share in Partnership distributions; (c) the rights
upon dissolution and liquidation of the Partnership; (d) whether, and the terms
and conditions upon which, the Partnership may or shall be required to redeem
the Units (including sinking fund provisions); (e) whether such Unit is issued
with the privilege of conversion or exchange and, if so, the terms and
conditions of such conversion or exchange; (f) the terms and conditions upon
which each Unit will be issued, evidenced by certificates and assigned or
transferred; (g) the method for determining the Total Percentage Interest as to
such Units; and (h) the right, if any, of the holder of each such Unit to vote
on Partnership matters, including matters relating to the relative designations,
preferences, rights, powers and duties of such Units. Except as expressly
provided in this Agreement to the contrary, any reference to “Units” shall
include all Classes that may be established in accordance with this Agreement.
All Units of a particular Class shall have identical rights in all respects as
all other Units of such Class, except in each case as otherwise specified in
this Agreement (including, for the avoidance of doubt, as set forth in Section
4.02).
SECTION 7.02      Register. The register of the Partnership shall be the
definitive record of ownership of each Unit and all relevant information with
respect to each Partner. Unless the General Partner shall determine otherwise,
Units shall be uncertificated and recorded in the books and records of the
Partnership.
SECTION 7.03      Registered Partners. The Partnership shall be entitled to
recognize the exclusive right of a Person registered on its records as the owner
of Units for all purposes and shall not be bound to recognize any equitable or
other claim to or interest in Units on the part of any other Person, whether or
not it shall have express or other notice thereof, except as otherwise provided
in Sections 4.02 or 11.13, by the Act or other applicable Law.
SECTION 7.04      Ownership of Units. Except as otherwise determined by the
General Partner with the consent of all Partners, and subject to the
arrangements set forth in Section 4.02:
(a)    the sole Units directly or indirectly owned by OCGH (collectively, the
“OCGH-Owned Units”) from and after the Merger Closing Date will be (i) the Units
owned by OCGH at the Merger Closing Date and (ii) additional Units issued after
the Merger Closing Date in connection with the issuance of OCGH Units permitted
under Section 4.2(a) of the limited partnership agreement of OCGH (“Permitted
OCGH Issuances”) in accordance with the terms thereof;
(b)    the sole Units directly or indirectly owned by Brookfield or any of its
Affiliates (collectively, the “Brookfield-Owned Units”) from and after the
Merger Closing Date will be (i) the Units that represent Class A Units and
SellerCo Units being sold at the Merger Closing


42903935.5     29

--------------------------------------------------------------------------------





Date and (ii) the Units directly or indirectly acquired from OCGH or in
accordance with Section 4.02(a)(iii) from time to time after the Merger Closing
Date;
(c)    no new Units will be issued from and after the Merger Closing Date except
in connection with (i) Permitted OCGH Issuances and (ii) the arrangements set
forth in Section 4.02(a)(iii);
(d)    no Person (other than (i) Brookfield and its Affiliates or their
respective transferees in accordance with Section 8.03 and (ii) OCGH) will own
any Units except for Special Distribution Rights owned by the ExchangeCo Note
Issuers in connection with the arrangements set forth in Section 4.02; and
(e)    no Units will be redeemed or cancelled, except (i) in the event of any
cancellation of any unvested OCGH Unit due to the forfeiture thereof, the
underlying Units for such OCGH Unit will be similarly cancelled, (ii) as
provided in Section 4.02(a)(iii), and (iii) EVU B2B Units that are redeemed and
cancelled in accordance with their terms.
ARTICLE VIII    

VESTED UNITS; CANCELLATION OF UNITS; ADMISSION OF
ADDITIONAL PARTNERS; TRANSFER RESTRICTIONS
SECTION 8.01      Vested Units. All Units outstanding as of the date hereof are
fully vested.
SECTION 8.02      Cancellation of Units.
(a)    Any Unit underlying an unvested OCGH Unit shall be immediately cancelled
without any consideration, and the applicable Limited Partner shall cease to own
or have any rights with respect to such cancelled Unit, upon any forfeiture of
the corresponding OCGH Unit.
(b)    Upon the cancellation of any Units in accordance with this Section 8.02,
the General Partner shall modify the books and records of the Partnership to
reflect such cancellation.
SECTION 8.03      Limited Partnership Transfers. No Limited Partner or Assignee
thereof may Transfer (other than as part of an Exchange Transaction) all or any
portion of its Units (or beneficial interest therein) without the prior consent
of all Partners, which consent may be given or withheld, or made subject to such
conditions (including the receipt of such legal opinions and other documents
that any Partner may require) as are determined by each Partner, in each case in
its sole discretion; provided that notwithstanding anything to the contrary
contained herein, nothing in this Agreement shall prevent or delay the Transfer
of any Brookfield-Owned Units to (a) an Affiliate of Brookfield or (b) any other
Person at any time when OCG, Atlas Holdings LLC or one or more other Affiliates
of Brookfield Beneficially Owns, in the aggregate, at least 80% of the Reference
Number of Units. The determination of any Partner not to grant consent to any
Transfer need not be uniform and may be made selectively among Limited Partners,
whether or not such Limited Partners are similarly situated, and shall not
constitute the breach of any duty hereunder


42903935.5     30

--------------------------------------------------------------------------------





or otherwise existing at law, in equity or otherwise. Any purported Transfer of
Units that is not in accordance with, or subsequently violates, this Agreement
shall be, to the fullest extent permitted by law, null and void.
SECTION 8.04      [Reserved]
SECTION 8.05      Further Restrictions. Notwithstanding any contrary provision
in this Agreement, but subject to the proviso in the first sentence of Section
8.03, in no event may any Transfer of a Unit be made by any Limited Partner or
Assignee if:
(a)    such Transfer is made to any Person who lacks the legal right, power or
capacity to own such Unit;
(b)    such Transfer would require the registration of such transferred Unit or
of any Class of Unit pursuant to any applicable United States federal or state
securities laws (including the U.S. Securities Act of 1933, as amended, or the
U.S. Securities Exchange Act of 1934, as amended) or other foreign securities
laws or would constitute a non-exempt distribution pursuant to applicable
provincial or state securities laws;
(c)    such Transfer would cause (i) all or any portion of the assets of the
Partnership to (A) constitute “plan assets” (under ERISA, the Code or any
applicable Similar Law) of any existing or contemplated Limited Partner, or (B)
be subject to the provisions of ERISA, Section 4975 of the Code or any
applicable Similar Law, or (ii) the General Partner to become a fiduciary with
respect to any existing or contemplated Limited Partner, pursuant to ERISA, any
applicable Similar Law, or otherwise;
(d)    to the extent requested by the General Partner, the Partnership does not
receive such legal and tax opinions and written instruments (including copies of
any instruments of Transfer and such Assignee’s consent to be bound by this
Agreement as an Assignee) that are in a form satisfactory to the General
Partner, as determined in the General Partner’s sole discretion; or
(e)    such Transfer would cause the Partnership to become a “publicly traded
partnership” within the meaning of Section 7704 of the Code and the Treasury
Regulations promulgated thereunder.
SECTION 8.06      Assignees. Subject to Section 8.05, the transferee of any
permitted Transfer pursuant to this Article VIII (an “Assignee”) will be
admitted as a Limited Partner, shall be recorded as such in the Partnership’s
books and records, and shall be entitled to exchange all rights and powers
attendant to, and shall be subject to all obligations in respect of, the
applicable Units, in each case as provided herein.
SECTION 8.07      Admissions, Withdrawals and Removals.
(a)    Subject to the terms of the OCG Operating Agreement, OCG shall have the
right to (i) admit any Person as an additional General Partner or substitute
General Partner, which


42903935.5     31

--------------------------------------------------------------------------------





in all circumstances, shall be a wholly-owned subsidiary of OCG, and (ii) remove
any Person serving as the General Partner from its position as General Partner;
provided that no such removal shall be effective unless another General Partner
has been admitted hereunder (and not have previously been removed or withdrawn).
A General Partner will not be entitled to Transfer all of its Units or to
withdraw from being a General Partner of the Partnership unless another General
Partner has been admitted hereunder (and not have previously been removed or
withdrawn). Except as otherwise set forth in this Section 8.07(a), no General
Partner shall withdraw from, be removed from or be admitted to the Partnership.
(b)    No Limited Partner will be removed or entitled to withdraw from being a
Partner of the Partnership except in accordance with Section 8.09.
(c)    Except as otherwise provided in Article IX or the Act, no admission,
substitution, withdrawal or removal of a Partner will cause the dissolution of
the Partnership. To the fullest extent permitted by Law, any purported
admission, withdrawal or removal that is not in accordance with this Agreement
shall be null and void.
SECTION 8.08      [Reserved]
SECTION 8.09      Withdrawal and Removal of Limited Partners. If a Limited
Partner ceases to hold any Units, then such Limited Partner shall withdraw from
the Partnership and shall cease to be a Limited Partner and to have the power to
exercise any rights or powers of a Limited Partner.
ARTICLE IX    

DISSOLUTION, LIQUIDATION AND TERMINATION
SECTION 9.01      No Dissolution. Except as required by the Act, the Partnership
shall not be dissolved by the admission of additional Partners or the withdrawal
of Partners in accordance with the terms of this Agreement. The Partnership may
be dissolved, liquidated wound up and terminated only pursuant to the provisions
of this Article IX, and the Partners hereby irrevocably waive any and all other
rights they may have to cause a dissolution of the Partnership or a sale or
partition of any or all of the Partnership assets.
SECTION 9.02      Events Causing Dissolution. The Partnership shall be dissolved
and its affairs shall be wound up upon the occurrence of any of the following
events (each, a “Dissolution Event”):
(a)    any event which makes it unlawful for the business of the Partnership to
be carried on by the Partners;
(b)    the written consent of all Partners;
(c)    any other event not inconsistent with any provision hereof causing a
dissolution of the Partnership under the Act; or


42903935.5     32

--------------------------------------------------------------------------------





(d)    (i) the Incapacity or removal of the General Partner, (ii) the occurrence
of a Disabling Event with respect to the General Partner or (iii) the entry of a
decree of judicial dissolution of the Partnership under the Act upon the finding
by a court of competent jurisdiction that the General Partner (A) is permanently
incapable of performing its part of this Agreement, (B) has been guilty of
conduct that is calculated to affect prejudicially the carrying on of the
business of the Partnership, (C) willfully or persistently commits a breach of
this Agreement or (D) conducts itself in a manner relating to the Partnership or
its business such that it is not reasonably practicable for the other Partners
to carry on the business of the Partnership with the General Partner; provided
that the Partnership will not be dissolved or required to be wound up in
connection with any of the events specified in this Section 9.02(d) if: (x) at
the time of the occurrence of such event there is at least one other general
partner of the Partnership who is hereby authorized to, and elects to, carry on
the business of the Partnership or (y) all Partners consent to or ratify in
writing the continuation of the business of the Partnership and the appointment
of another general partner of the Partnership, effective as of the event that
caused the General Partner to cease to be a general partner of the Partnership,
within 90 days following the occurrence of any such event.
SECTION 9.03      Distribution upon Dissolution.
(a)    Upon dissolution, the Partnership shall not be terminated and shall
continue until the winding up of the affairs of the Partnership is completed.
Upon the winding up of the Partnership, the General Partner, or any other Person
designated by the General Partner (the “Liquidation Agent”), shall take full
account of the assets and liabilities of the Partnership and shall, unless the
General Partner determines otherwise, liquidate the assets of the Partnership as
promptly as is consistent with obtaining the fair value thereof. The proceeds of
any liquidation shall be applied and distributed in the following order:
(i)    first, to the satisfaction of debts and liabilities of the Partnership
(including satisfaction of all indebtedness to Partners and their Affiliates to
the extent otherwise permitted by Law and including any Group Expenses (as
defined in the Cash Distribution Policy)), including the expenses of
liquidation, and including the establishment of any reserve which the
Liquidation Agent shall deem reasonably necessary for any contingent,
conditional or unmatured contractual liabilities or obligations of the
Partnership (“Contingencies”). Any such reserve may be paid over by the
Liquidation Agent to any attorney-at-law, or acceptable party, as escrow agent,
to be held for disbursement in payment of any Contingencies and, at the
expiration of such period as shall be deemed advisable by the Liquidation Agent
for distribution of the balance in the manner hereinafter provided in this
Section 9.03; and
(ii)    the balance, if any, to the Partners, pro rata to each of the Partners
in accordance with their Total Percentage Interests, but subject to Sections
4.02, 4.03 and 4.04 in respect of apportionment.
SECTION 9.04      Time for Liquidation. A reasonable amount of time shall be
allowed for the orderly liquidation of the assets of the Partnership and the
discharge of liabilities to creditors so as to enable the Liquidation Agent to
minimize the losses attendant upon such liquidation.


42903935.5     33

--------------------------------------------------------------------------------





SECTION 9.05      Termination. The Partnership shall terminate when all of the
assets of the Partnership, after payment of or due provision for all debts,
liabilities and obligations of the Partnership, shall have been distributed to
the holders of Units in the manner provided for in this Article IX, and the
Certificate shall have been cancelled in the manner required by the Act.
SECTION 9.06      Claims of the Partners. The Partners shall look solely to the
Partnership’s assets for the return of their Capital Contributions, and if the
assets of the Partnership remaining after payment of or due provision for all
debts, liabilities and obligations of the Partnership are insufficient to return
such Capital Contributions, the Partners shall have no recourse against the
Partnership or any other Partner or any other Person. No Partner with a negative
balance in such Partner’s Capital Account shall have any obligation to the
Partnership or to the other Partners or to any creditor or other Person to
restore such negative balance during the existence of the Partnership, upon
dissolution or termination of the Partnership or otherwise, except to the extent
required by the Act.
SECTION 9.07      Survival of Certain Provisions. Notwithstanding anything to
the contrary in this Agreement, the provisions of Section 10.01 and Section
11.10 shall survive the termination of the Partnership.
ARTICLE X    

EXCULPATION, INDEMNIFICATION, ADVANCES AND INSURANCE
SECTION 10.01      Exculpation, Indemnification, Advances and Insurance. Subject
to other applicable provisions of Section 4.04, to the fullest extent permitted
by applicable Law:
(a)    none of the Partners or their respective Affiliates shall have any
liability to the Partnership, any Subsidiary of the Partnership, any other
Partner or any holder of an equity interest in any Subsidiary of the
Partnership, for any act or omission, including any mistake of fact or error in
judgment, taken, suffered or made;
(b)    an Officer of the Partnership shall have liability to the Partnership,
any Subsidiary of the Partnership, any Partner or any holder of an equity
interest in any Subsidiary of the Partnership, for any act or omission,
including any mistake of fact or error in judgment, taken, suffered, or made
only if such act or omission constitutes a breach of the duties of such Officer
imposed pursuant to Section 3.04(f) and such breach is the result of (i) willful
malfeasance, gross negligence, the commission of a felony or a material
violation of applicable Law (including any federal or state securities Law), in
each case, that has resulted in, or could reasonably be expected to result in, a
material adverse effect on the business or properties of the Partnership or any
of its Subsidiaries or (ii) fraud;
(c)    all other Indemnified Persons shall have liability to the Partnership,
any Subsidiary of the Partnership, any Partner or any holder of an equity
interest in any Subsidiary of the Partnership, for any act or omission arising
from (i) the performance of such Indemnified Person’s duties and obligations in
connection with the Partnership, any Subsidiary of the Partnership, or


42903935.5     34

--------------------------------------------------------------------------------





pursuant to this Agreement or (ii) or in connection with any investment made or
held by the Partnership or any Subsidiary of the Partnership, including with
respect to any act or omission made while serving at the request of the
Partnership as an officer, director, member, partner, tax matters partner,
fiduciary or trustee of another Person or any employee benefit plan, including
any mistake of fact or error in judgment, taken, suffered or made only if such
act or omission constitutes a breach of the duties of such Indemnified Person
and such breach is the result of (A) willful malfeasance, gross negligence, the
commission of a felony or a material violation of applicable Law (including any
federal or state securities Law), in each case, that has resulted in, or could
reasonably be expected to result in, a material adverse effect on the business
or properties of the Partnership or any of its Subsidiaries or (B) fraud; and
(a)    an OCGH Indemnitee shall have liability to the Partnership, any
Subsidiary of the Partnership, any Partner (other than OCGH) or any holder of an
equity interest in any Subsidiary of the Partnership (other than OCGH), for any
act or omission taken on behalf of the Partnership, any Subsidiary of the
Partnership, AOH, OCG, any Oaktree Operating Group Member, or any Subsidiary of
any Oaktree Operating Group Member only if such act or omission is the result of
(i) willful malfeasance, gross negligence, the commission of a felony or a
material violation of applicable Law (including any federal or state securities
Law), in each case, that had, or could reasonably be expected to have, a
material and adverse effect on the business or properties of the Partnership or
any of its Subsidiaries or (ii) fraud.
The foregoing provisions of this Section 10.01 are intended and shall be
interpreted as only limiting the liability of an Indemnified Person and not as
in any way expanding such Person’s liability. For the avoidance of doubt,
nothing contained in this Section 10.01 is intended to create any fiduciary
duties for any Person.
(b)    The following Persons shall be indemnified by the Partnership, to the
fullest extent permitted by Law, against all expenses and liabilities (including
judgments, fines, penalties, interest, amounts paid in settlement with the
approval of the Partnership and counsel fees and disbursements) arising from (i)
with respect to the Indemnified Persons: (x) the performance of any of their
respective duties or obligations in connection with their respective service to
the Partnership, to any Subsidiary of the Partnership or pursuant to this
Agreement, or (y) or in connection with any investment made or held by the
Partnership or any of its Subsidiaries, or (ii) with respect to the OCGH
Indemnitees: (x) authorized actions taken at the request and on the behalf of
the Oaktree Business, or, provided that such OCGH Indemnitee was acting in good
faith within the scope of such OCGH Indemnitee’s authority at the relevant time,
actions for the benefit of the Oaktree Business (as opposed to internal matters
between or among OCGH Indemnitees that are unrelated to the operations of the
Oaktree Business) or (y) being a named defendant in an action (1) against AOH,
OCG, any Oaktree Operating Group Member, or any Subsidiary of any Oaktree
Operating Group Member, or (2) primarily related to the operations of the
Oaktree Business, if, in the case of each of clauses (1) and (2), the applicable
OCGH Indemnitee has been, in the determination of the Brookfield Member and the
Oaktree Member (as defined in the AOH Operating Agreement), acting reasonably,
wrongly named in such action, and including, in all such cases described in this
Section 10.01(e), in connection with any civil, criminal, administrative,
investigative or other action, suit or proceeding, whether by or in the right of
the Partnership, to which any such Indemnified Person


42903935.5     35

--------------------------------------------------------------------------------





or OCGH Indemnitee may hereafter be made party by reason of being or having been
an Indemnified Person or OCGH Indemnitee, except:
(i)    with respect to any Partner or Officer, to the extent that it shall have
been determined in a final non-appealable judgment by a court or arbitral panel
of competent jurisdiction that such expenses and liabilities arose primarily
from acts or omissions, including any mistake of fact or error in judgment,
taken, suffered or made, that constituted a breach of the duties of such Partner
or Officer imposed pursuant to Section 3.04(f) and such breach was the result of
(A) willful malfeasance, gross negligence, the commission of a felony or a
material violation of applicable Law (including any federal or state securities
Law), in each case, that resulted in, or could reasonably be expected to result
in, a material adverse effect on the business or properties of the Partnership
or any of its Subsidiaries or (B) fraud;
(ii)    with respect to all Indemnified Persons (other than the Officers or the
Partners and their respective Affiliates), to the extent that it shall have been
determined in a final non-appealable judgment by a court or arbitral panel of
competent jurisdiction that such expenses and liabilities arose primarily from
acts or omissions, including any mistake of fact or error in judgment, taken,
suffered or made, that constituted a breach of the duties of such Indemnified
Person and such breach was the result of (A) willful malfeasance, gross
negligence, the commission of a felony or a material violation of applicable Law
(including any federal or state securities Law), in each case, that resulted in,
or could reasonably be expected to result in, a material adverse effect on the
business or properties of the Partnership or any of its Subsidiaries or (B)
fraud; and
(iii)    with respect to the OCGH Indemnitees, to the extent that it shall have
been determined in a final non-appealable judgment by a court or arbitral panel
of competent jurisdiction that such expenses and liabilities arose primarily
from acts or omissions taken on behalf of the Partnership or any Subsidiary of
the Partnership and such act or omission is the result of (A) willful
malfeasance, gross negligence, the commission of a felony or a material
violation of applicable Law (including any federal or state securities Law), in
each case, that has had, or could reasonably be expected to have, a material and
adverse effect on the business or properties of the Partnership or any of its
Subsidiaries or (B) fraud.
Without limitation, the foregoing indemnity shall extend to any liability of any
Indemnified Person, pursuant to a loan, guaranty or otherwise, for any
indebtedness of the Partnership or any Subsidiary of the Partnership (including
any indebtedness which the Partnership or any Subsidiary of the Partnership has
assumed or taken subject to), and the Partnership or any Subsidiary is hereby
authorized and empowered to enter into one or more indemnity agreements
consistent with the provisions of this Section 10.01 in favor of any Indemnified
Person having or potentially having liability for any such indebtedness. It is
the intention of this Section 10.01 that the Partnership indemnify each
Indemnified Person or OCGH Indemnitee, as applicable, to the fullest extent
permitted by Law except as specifically provided in this Section 10.01.


42903935.5     36

--------------------------------------------------------------------------------





(c)    The termination of any action, suit or proceeding relating to or
involving an Indemnified Person or OCGH Indemnitee by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the Indemnified Person or OCGH
Indemnitee breached any duty or committed (i) willful malfeasance, gross
negligence, a felony or a material violation of applicable Law (including any
federal or state securities Law) that has resulted in, or could reasonably be
expected to result in, a material adverse effect on the business or properties
of the Partnership or any of its Subsidiaries or (ii) fraud.
(d)    The provisions of this Agreement, to the extent they limit or eliminate
the duties and liabilities of an Indemnified Person or OCGH Indemnitee otherwise
existing at law or in equity, including Sections 3.04(f) and Section 3.04(g),
are agreed by each Partner to modify such duties and liabilities of such
Indemnified Person or OCGH Indemnitee to the extent permitted by Law.
(e)    Any indemnification under this Section 10.01 (unless ordered by a court
or arbitral panel of competent jurisdiction) shall be made by the Partnership
unless the Partners determine in the specific case that indemnification of the
Indemnified Person or OCGH Indemnitee is not proper in the circumstances because
such Person has not met the applicable standard of conduct set forth in Section
10.01(e). Such determination shall be made by a majority vote of the Partners
who are not parties to the applicable suit, action or proceeding. To the extent,
however, that an Indemnified Person or OCGH Indemnitee has been successful on
the merits or otherwise in defense of any action, suit or proceeding described
above, or in defense of any claim, issue or matter therein, such Indemnified
Person or OCGH Indemnitee shall be indemnified against expenses (including
attorneys’ fees) actually and reasonably incurred by such Indemnified Person or
OCGH Indemnitee in connection therewith, notwithstanding an earlier
determination by the Partners that the Indemnified Person or OCGH Indemnitee had
not met the applicable standard of conduct set forth in Section 10.01(e).
(f)    Notwithstanding any contrary determination in the specific case under
Section 10.01(h), and notwithstanding the absence of any determination
thereunder, any Indemnified Person may apply to the Court of Chancery of the
State of Delaware or any other court of competent jurisdiction in the State of
Delaware for indemnification to the extent otherwise permissible under Section
10.01(e). The basis of such indemnification by a court shall be a determination
by such court that indemnification of the Indemnified Person or OCGH Indemnitee
is proper in the circumstances because such Indemnified Person or OCGH
Indemnitee has met the applicable standard of conduct set forth in Section
10.01(e). Neither a contrary determination in the specific case under Section
10.01(h) nor the absence of any determination thereunder shall be a defense to
such application or create a presumption that the Indemnified Person or OCGH
Indemnitee seeking indemnification has not met any applicable standard of
conduct. Notice of any application for indemnification pursuant to this Section
10.01(i) shall be given to the Partnership promptly upon the filing of such
application. If successful, in whole or in part, the Indemnified Person or OCGH
Indemnitee seeking indemnification shall also be entitled to be paid the expense
of prosecuting such application.


42903935.5     37

--------------------------------------------------------------------------------





(g)    To the fullest extent permitted by Law, expenses (including attorneys’
fees) actually and reasonably incurred by an Indemnified Person or OCGH
Indemnitee in defending any civil, criminal, administrative or investigative
action, suit or proceeding shall be paid by the Partnership in advance of the
final disposition of such action, suit or proceeding upon receipt of an
undertaking by or on behalf of such Indemnified Person or OCGH Indemnitee to
repay such amount if it shall ultimately be determined that such Indemnified
Person or OCGH Indemnitee is not entitled to be indemnified by the Partnership
as authorized in this Section 10.01.
(h)    The indemnification and advancement of expenses provided by or granted
pursuant to this Section 10.01 shall not be deemed exclusive of any other rights
to which those seeking indemnification or advancement of expenses may be
entitled under this Agreement or any other agreement, vote of Partners or
otherwise, and shall continue as to an Indemnified Person or OCGH Indemnitee who
has ceased to serve in such capacity and shall inure to the benefit of the
heirs, successors, assigns and administrators of the Indemnified Person or OCGH
Indemnitee unless otherwise provided in a written agreement with such
Indemnified Person or in the writing pursuant to which such Indemnified Person
or OCGH Indemnitee is indemnified. The provisions of this Section 10.01 shall
not be deemed to preclude the indemnification of any Person who is not specified
in Section 10.01(e) but whom the Partnership has the power or obligation to
indemnify under the provisions of the Act.
(i)    The Partnership may, but shall not be obligated to, purchase and maintain
insurance on behalf of any Indemnified Person or OCGH Indemnitee against any
liability asserted against such Indemnified Person or OCGH Indemnitee and
incurred by such Indemnified Person in any capacity in which such Indemnified
Person or OCGH Indemnitee is entitled to indemnification hereunder, or arising
out of such Indemnified Person’s or OCGH Indemnitee’s status as such, whether or
not the Partnership would have the power or the obligation to indemnify such
Indemnified Person or OCGH Indemnitee against such liability under the
provisions of this Section 10.01.
(j)    The indemnification and advancement of expenses provided by, or granted
pursuant to, this Section 10.01 shall, unless otherwise provided when authorized
or ratified, inure to the benefit of the heirs, executors and administrators of
any Person entitled to indemnification under this Section 10.01.
(k)    The Partnership may, to the extent authorized from time to time by the
Partners, provide rights to indemnification and to the advancement of expenses
to employees and agents of the Partnership and to the employees and agents of
the Partnership similar to those conferred in this Section 10.01 to Indemnified
Persons.
(l)    If this Section 10.01 or any portion of this Section 10.01 shall be
invalidated on any ground by a court or arbitral panel of competent
jurisdiction, the Partnership shall nevertheless indemnify each Indemnified
Person or OCGH Indemnitee, as applicable, as to expenses (including attorneys’
fees), judgments, fines, and amounts paid in settlement with respect to any
action, suit, proceeding or investigation, whether civil, criminal or
administrative, including a grand jury proceeding or action or suit brought by
or in the right of the Partnership, to the full extent permitted by any
applicable portion of this Section 10.01 that shall not have been invalidated.


42903935.5     38

--------------------------------------------------------------------------------





(m)    Each Indemnified Person may, in the performance of such Indemnified
Person’s duties, consult with legal counsel and accountants, and any act or
omission by such Indemnified Person on behalf of the Partnership, any Subsidiary
of the Partnership or any investment held by the Partnership or any Subsidiary
of the Partnership in furtherance of the interests of the Partnership, any
Subsidiary of the Partnership or any investment held by the Partnership or any
Subsidiary of the Partnership in good faith in reliance upon, and in accordance
with, the advice of such legal counsel or accountants will be full justification
for any such act or omission, and such Indemnified Person will be fully
protected for such acts and omissions, provided that such legal counsel or
accountants were selected with reasonable care by or on behalf of the
Partnership or such Subsidiary.
(n)    An Indemnified Person or OCGH Indemnitee shall not be denied
indemnification in whole or in part under this Section 10.01 because the
Indemnified Person or OCGH Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.
(o)    Any liabilities which an Indemnified Person or OCGH Indemnitee incurs as
a result of authorized acts taken on behalf of the Partnership (whether as a
fiduciary or otherwise) in connection with the operation, administration or
maintenance of an employee benefit plan or any related trust or funding
mechanism (whether such liabilities are in the form of excise taxes assessed by
the U.S. Internal Revenue Service, penalties assessed by the U.S. Department of
Labor, restitutions to such a plan or trust or other funding mechanism or to a
participant or beneficiary of such plan, trust or other funding mechanism, or
otherwise) shall be treated as liabilities indemnifiable under this Section
10.01, to the maximum extent permitted by Law.
(p)    The General Partner shall, in the performance of its duties, be fully
protected in relying in good faith upon the records of the Partnership and on
such information, opinions, reports or statements presented to the Partnership
by any of the Officers or employees of the Partnership, or by any other Person
as to matters the General Partner reasonably believes are within such Person’s
professional or expert competence.
(q)    Any amendment, modification or repeal of this Section 10.01 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of any Indemnified Person or OCGH Indemnitee under
this Section 10.01 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted and provided
such Person became an Indemnified Person or OCGH Indemnitee hereunder prior to
such amendment, modification or repeal.
(r)    Notwithstanding anything to the contrary contained in this Section 10.01,
to the maximum extent permitted by Law, to the extent that an Indemnified Person
or OCGH Indemnitee is entitled to be indemnified by, or receive advancement of
expenses from, the Partnership hereunder, (i) the Partnership and the Other OpCo
Members shall be the indemnitors of first resort (i.e., their obligations to
such Indemnified Person are primary and any obligations of any Partner or
pursuant to any other agreement, as applicable (in such capacity, the
“Indemnitor Member”), to provide indemnification or advancement for the same
loss or damage incurred by


42903935.5     39

--------------------------------------------------------------------------------





such Indemnified Person or OCGH Indemnitee are secondary); (ii) if an Indemnitor
Member pays or causes to be paid, for any reason, any amounts that should or
could have been paid by the Partnership, then (A) such Indemnitor Member shall
be fully subrogated to all rights of the relevant Indemnified Person or OCGH
Indemnitee with respect to such payment and (B) each relevant Indemnified Person
or OCGH Indemnitee shall assign to the Indemnitor Members all of such
Indemnified Person’s or OCGH Indemnitee’s rights to advancement or
indemnification with respect to such payment from or with respect to the
Partnership; (iii) the Partnership hereby waives any and all rights of
subrogation with respect to payments of indemnification or advancement of
expenses against the Indemnitor Members or any insurer thereof; and (iv) the
obligations of the Partnership pursuant to the terms hereof are secondary
relative to any corresponding obligations of any investment vehicles, Investment
Funds or Portfolio Companies. In addition, in the event that a Person could be
either an Indemnified Person or an OCGH Indemnitee in the case of a matter for
which indemnification or liability may be sought under this Section 10.01, then
in each such case, such Person shall be considered to be an Indemnified Person
hereunder for such matter.
(s)    Prior to making any payment to an OCGH Indemnitee pursuant to this
Section 10.01, notice of such payment, along with reasonably supporting details
regarding the nature of the obligation giving rise to such payment, as well as
the underlying claim, shall be given to the Board of Directors.
The provisions of this Section 10.01 shall survive the termination of this
Agreement with respect to the acts and omissions of an Indemnified Person or
OCGH Indemnitee occurring prior to such termination.
ARTICLE XI    

MISCELLANEOUS
SECTION 11.01      Addresses and Notices.    All notices, requests, claims,
demands and other communications hereunder shall be in writing and shall be
given (and shall be deemed to have been duly given upon receipt) by delivery in
person, by courier service, by fax, by electronic mail (delivery receipt
requested) or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 11.01):
(a) If to the Partnership, to:
Oaktree Capital Management (Cayman), L.P.
333 South Grand Avenue, 28th Floor
Los Angeles, CA 90071
Attention: General Counsel
Fax: (213) 830-8545
Electronic Mail: tmolz@oaktreecapital.com


(b) If to OCGH, to:


42903935.5     40

--------------------------------------------------------------------------------





c/o Oaktree Holdings, Ltd. (Cayman Islands)
333 South Grand Avenue, 28th Floor
Los Angeles, CA 90071
Attention: General Counsel
Fax: (213) 830-8545
Electronic Mail: tmolz@oaktreecapital.com


(c) If to the General Partner, to:
Oaktree Holdings, Ltd. (Cayman Islands)
333 South Grand Avenue, 28th Floor
Los Angeles, CA 90071
Attention: General Counsel
Fax: (213) 830-8545
Electronic Mail: tmolz@oaktreecapital.com


and


Brookfield Asset Management Inc.
181 Bay Street
Toronto, Ontario
M5J 2V1
Attention: Jessica Diab (Legal & Regulatory)
Email: BAM.Legal@brookfield.com


(d) If to any Brookfield LP:
c/o Brookfield Asset Management Inc.
181 Bay Street
Toronto, Ontario
M5J 2V1
Attention: Jessica Diab (Legal & Regulatory)
Email: BAM.Legal@brookfield.com


SECTION 11.02      Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.
SECTION 11.03      Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their heirs, executors,
administrators, successors, legal representatives and permitted assigns. The
Indemnified Persons and OCGH Indemnitees and their respective heirs, executors,
administrators and successors shall be entitled to receive the benefits of this
Agreement.


42903935.5     41

--------------------------------------------------------------------------------





SECTION 11.04      Integration. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.
SECTION 11.05      Interpretation. Throughout this Agreement, nouns, pronouns
and verbs shall be construed as masculine, feminine, neuter, singular or plural,
whichever shall be applicable. Unless otherwise specified, all references herein
to “Articles,” and “Sections” shall refer to corresponding provisions of this
Agreement. The use of the word “including” (or derivations thereof) herein shall
mean “including, without limitation.”
SECTION 11.06      Creditors. None of the provisions of this Agreement shall be
for the benefit of, or shall be enforceable by, any creditor of the Partnership.
SECTION 11.07      Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.
SECTION 11.08      Counterparts.
This Agreement may be executed in counterparts, all of which together shall
constitute an agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto or, in the case of a Person acquiring a Unit pursuant to
Section 8.06, without execution hereof.
SECTION 11.09      Invalidity of Provisions. If any provision of this Agreement
is or becomes invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.
SECTION 11.10      Applicable Law. This Agreement shall be construed in
accordance with and governed by the laws of the State of Delaware applicable to
agreements made and to be performed entirely therein.
SECTION 11.11      Consent of Partners. Each Partner hereby expressly consents
and agrees that, whenever in this Agreement it is specified that an action may
be taken upon the affirmative vote or consent of less than all of the Partners,
such action may be so taken upon the concurrence of less than all of the
Partners (but, in all events, only after satisfying the requisite vote or
consent, including any Consent Rights pursuant to the OCG Operating Agreement)
and each Partner shall be bound by the results of such action.
SECTION 11.12      Facsimile Signatures. The use of facsimile signatures affixed
in the name and on behalf of an Officer is expressly permitted by this
Agreement.
SECTION 11.13      Arbitration of Disputes. Any and all disputes, claims or
controversies arising out of or relating to this Agreement, including any and
all disputes, claims or


42903935.5     42

--------------------------------------------------------------------------------





controversies arising out of or relating to (a) the Partnership, (b) any Limited
Partner’s rights and obligations hereunder, (c) the validity or scope of any
provision of this Agreement, (d) whether a particular dispute, claim or
controversy is subject to arbitration under this Section 11.13 and (e) the power
and authority of any arbitrator selected hereunder, that are not resolved by
mutual agreement shall be submitted to final and binding arbitration before
Judicial Arbitration and Mediation Services, Inc. (“JAMS”) pursuant to the
Federal Arbitration Act, 9 U.S.C. § 1 et seq. A party hereto may commence the
arbitration process by filing a written demand for arbitration with JAMS and
delivering a copy of such demand to the other party or parties to the
arbitration in accordance with the notice procedures set forth in Section 11.01.
The arbitration shall take place in Wilmington, Delaware, and shall be conducted
in accordance with the provisions of JAMS Streamlined Arbitration Rules and
Procedures in effect at the time of filing of the demand for arbitration. The
parties to the arbitration shall cooperate with JAMS and with each other in
selecting an arbitrator from JAMS’ panel of neutrals and in scheduling the
arbitration proceedings. The arbitrator selected shall be neutral and a former
Delaware chancery court judge or, if such judge is not available, a former U.S.
federal judge with experience in adjudicating matters under the law of the State
of Delaware; provided that if no such person is both willing and able to
undertake such a role, the parties to the arbitration shall cooperate with each
other and JAMS in good faith to select such other person as may be available
from a JAMS’ panel of neutrals with experience in adjudicating matters under the
law of the State of Delaware. The parties to the arbitration shall participate
in the arbitration in good faith. Each party to the arbitration shall pay those
costs, if any, of arbitration that it must pay to cause this Section 11.13 to be
enforceable, and all other costs of arbitration shall be shared equally between
the parties to the arbitration.
The arbitrator shall have no power to modify any of the provisions of this
Agreement, to make an award or impose a remedy that, in each case, is not
available to the Delaware chancery court or to make an award or impose a remedy
that was not requested by a party to the dispute, and the jurisdiction of the
arbitrator is limited accordingly. To the extent permitted by law, the
arbitrator shall have the power to order injunctive relief, and shall
expeditiously act on any petition for such relief.
The provisions of this Section 11.13 may be enforced by any court of competent
jurisdiction, and, to the extent permitted by law, the party seeking enforcement
shall be entitled to an award of all costs, fees and expenses incurred in
enforcing this Section 11.13, including attorneys’ fees, to be paid by the party
against whom enforcement is ordered. Notwithstanding any provision of this
Agreement to the contrary, any party to an arbitration pursuant to this Section
11.13 shall be entitled to seek a restraining order or injunction in any court
of competent jurisdiction to prevent any violation of the provisions of this
Agreement pending a final determination on the merits by the arbitrator, and
each party hereby consents that such a restraining order or injunction may be
granted without the necessity of posting any bond.
The details of any arbitration pursuant to this Section 11.13, including the
existence and outcome of such arbitration and any information obtained in
connection with any such arbitration, shall be kept strictly confidential and
shall not be disclosed or discussed with any person not a party to the
arbitration; provided that such party may make such disclosures as are required
by applicable law or legal process; provided, further, that such party may make
such disclosures to


42903935.5     43

--------------------------------------------------------------------------------





its, his or her attorneys, accountants or other agents and representatives who
reasonably need to know the disclosed information in connection with any
arbitration pursuant to this Section 11.13 and who are obligated to keep such
information confidential to the same extent as such party. If a party to an
arbitration receives a subpoena or other request for information from a third
party that seeks disclosure of any information that is required to be kept
confidential pursuant to the prior sentence, or otherwise believes that it, he
or she may be required to disclose any such information, such party shall (a)
promptly notify the other party to the arbitration and (b) reasonably cooperate
with such other party in taking any legal or otherwise appropriate actions,
including the seeking of a protective order, to prevent the disclosure, or
otherwise protect the confidentiality, of such information.
For the avoidance of doubt, (a) any arbitration pursuant to this Section 11.13
shall not include any disputes, claims or controversies that do not arise out of
or relate to this Agreement, and (b) any arbitration pursuant to this Section
11.13 of disputes, claims or controversies arising out of or relating to this
Agreement is intended to be separate and distinct proceeding from any
arbitration or other adjudication of disputes, claims or controversies between
parties to this Agreement that do not arise out of or relate to this Agreement.
SECTION 11.14      Cumulative Remedies. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive its right to use any or all other remedies. Said
rights and remedies are given in addition to any other rights the parties may
have by Law.
SECTION 11.15      Expenses. Except as otherwise specified in this Agreement,
the Partnership shall be responsible for all costs and expenses, including fees
and disbursements of counsel, financial advisors and accountants, incurred in
connection with its operation.
SECTION 11.16      Further Assurances. Each Limited Partner shall perform all
other acts and execute and deliver all other documents as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.
SECTION 11.17      Amendments and Waivers.
(a)    This Agreement (including Exhibit A) may be amended, supplemented, waived
or modified by the written consent of all Partners and the Brookfield Member;
provided that the General Partner may, without the written consent of any
Limited Partner or any other Person, amend, supplement, waive or modify any
provision of this Agreement and execute, swear to, acknowledge, deliver, file
and record whatever documents may be required in connection therewith, to
reflect: (i) the admission, substitution, withdrawal or removal of Partners in
accordance with this Agreement; (i) a change in the name of the Partnership, the
location of the principal place of business of the Partnership, the registered
agent of the Partnership or the registered office of the Partnership; (i) any
amendment, supplement, waiver or modification that the General Partner
determines in its sole discretion to be necessary or appropriate to address
changes in U.S. federal income tax regulations, legislation or interpretation;
(i) a change in the Fiscal Year or taxable year of the Partnership and any other
changes that the General Partner determines to be necessary or appropriate


42903935.5     44

--------------------------------------------------------------------------------





as a result of a change in the Fiscal Year or taxable year of the Partnership
including a change in the dates on which distributions are to be made by the
Partnership.
(b)    No failure or delay by any party in exercising any right, power or
privilege hereunder (other than a failure or delay beyond a period of time
specified herein) shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.
(c)    The General Partner may, in its sole discretion, unilaterally amend this
Agreement on or before the effective date of the final regulations to provide
for (i) the election of a safe harbor under Proposed Treasury Regulation Section
1.83-3(l) (or any similar provision) under which the fair market value of a
partnership interest that is transferred is treated as being equal to the
liquidation value of that interest, (ii) an agreement by the Partnership and
each of its Partners to comply with all of the requirements set forth in such
regulations and Notice 2005-43 (and any other guidance provided by the Internal
Revenue Service with respect to such election) with respect to all partnership
interests transferred in connection with the performance of services while the
election remains effective, (iii) the allocation of items of income, gains,
deductions and losses required by the final regulations similar to Proposed
Treasury Regulation Section 1.704-1(b)(4)(xii)(b) and (c), and (iv) any other
related amendments.
(d)    Except as may be otherwise required by law in connection with the
winding-up, liquidation or dissolution of the Partnership, each Partner hereby
irrevocably waives any and all rights that it may have to maintain an action for
judicial accounting or for partition of any of the Partnership’s property.
SECTION 11.18      No Third Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their permitted
assigns and successors and nothing herein, express or implied, is intended to or
shall confer upon any other Person or entity, any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement
(other than pursuant to Section 10.01 hereof). Notwithstanding the foregoing,
(a) each of OCGH and Brookfield shall be a third-party beneficiary of this
Agreement with the right to enforce this Agreement as if it were a direct party
hereto, (b) each Note Issuer shall be a third-party beneficiary of Section 4.02
relating to the Special Distribution Right with the right to enforce Section
4.02 as if such Note Issuer were a direct party thereto and (c) OCG shall be a
third-party beneficiary of Section 8.07 with the right to enforce Section 8.07
as it were a direct party thereto.
SECTION 11.19      Headings. The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.
SECTION 11.20      Construction. Each party hereto acknowledges and agrees it
has had the opportunity to draft, review and edit the language of this Agreement
and that it is the intent of the parties hereto that no presumption for or
against any party arising out of drafting all or any part of this Agreement will
be applied in any dispute relating to, in connection with or


42903935.5     45

--------------------------------------------------------------------------------





involving this Agreement. Accordingly, the parties hereby waive to the fullest
extent permitted by law the benefit of any rule of Law or any legal decision
that would require that in cases of uncertainty, the language of a contract
should be interpreted most strongly against the party who drafted such language.
SECTION 11.21      Power of Attorney. Each Limited Partner, by its execution
hereof, hereby irrevocably makes, constitutes and appoints the General Partner
as its true and lawful agent and attorney in fact, with full power of
substitution and full power and authority in its name, place and stead, to make,
execute, sign, acknowledge, swear to, record and file (a) this Agreement and any
amendment to this Agreement that has been adopted as herein provided; (b) the
original certificate of limited partnership of the Partnership and all
amendments thereto required or permitted by law or the provisions of this
Agreement; (c) all certificates and other instruments deemed advisable by the
General Partner to carry out the provisions of this Agreement and Law or to
permit the Partnership to become or to continue as a limited partnership or
partnership wherein the Limited Partners have limited liability in each
jurisdiction where the Partnership may be doing business; (d) all instruments
that the General Partner deems appropriate to reflect a change or modification
of this Agreement or the Partnership in accordance with this Agreement,
including the admission of additional Limited Partners or substituted Limited
Partners pursuant to the provisions of this Agreement; (e) all conveyances and
other instruments or papers deemed advisable by the General Partner to effect
the liquidation and termination of the Partnership and (f) all fictitious or
assumed name certificates required or permitted (in light of the Partnership’s
activities) to be filed on behalf of the Partnership.
SECTION 11.22      Partnership Status
. The parties intend to treat the Partnership as a partnership for U.S. federal
income tax purposes.


42903935.5     46

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have entered into this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers, in each case as of the date first above stated.




GENERAL PARTNER:


OAKTREE HOLDINGS, LTD. (CAYMAN ISLANDS)






By: /s/Todd Molz    
Name:  Todd Molz
Title:  General Counsel and Chief Administrative Officer






By: /s/Richard Ting    
Name:  Richard Ting
Title:  Managing Director and Associate General Counsel










--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have entered into this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers, in each case as of the date first above stated.




LIMITED PARTNERS:


OAKTREE HOLDINGS, LTD. (CAYMAN ISLANDS)






By: /s/Todd Molz    
Name:  Todd Molz
Title:  General Counsel and Chief Administrative Officer






By: /s/Richard Ting    
Name:  Richard Ting
Title:  Managing Director and Associate General Counsel








--------------------------------------------------------------------------------

        


OAKTREE CAPITAL GROUP HOLDINGS, L.P.
By: Oaktree Capital Group Holdings GP, LLC,
    its     general partner






By: /s/Todd Molz    
Name:  Todd Molz
Title:  General Counsel and Chief Administrative Officer






By: /s/Richard Ting    
Name:  Richard Ting
Title:  Managing Director and Associate General Counsel
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have entered into this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers, in each case as of the date first above stated.




BROOKFIELD MEMBER:


Solely with respect to the provisions of this Agreement applicable to the
Brookfield Member:


BROOKFIELD US HOLDINGS, INC.






By: /s/Kathy Sarpash    
Name:  Kathy Sarpash
Title:  Vice President and Secretary













